                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:18-CV-488-D


TRACYSEMPOWICH,                               )
                                              )
                               Plaintiff,     )
                                              )
                   v.                         )              ORDER
                                              )
TACTILE SYSTEMS TECHNOLOGY,                   )
INC., d/b/a Tactile Medical,                  )
                                              )
                               Defendant.     )


       On September 4, 2018, Tracy Sempowich ("Sempowich") filed a complaint against Tactile

Systems Technology, Inc. d/b/a Tactile Medical {"Tactile" or "defendant") alleging a disparate pay

claim under the Equal Pay Act ("EPA"), 29 U.S.C. § 216(b), sex discriminatio~ sex plus age

discriminatio~ and retaliation claims under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et

~ ' and a wrongful discharge claim under North Carolina common law [D.E. 1-1 ]. On October 12,

2018, Tactile removed the action to this court [D.E. l].

       On October 10, 2019, Sempowichmoved for sanctions under Federal Rule ofCivil Procedure

37(e) or, in the alternative, moved to strike certain documents from evidence [D.E. 24] and filed a

memorandum and documents in support [D.E. 25, 26]. On October 29, 2019, Tactile responded in

opposition [D.E. 72-77]. On November 4, 2019, Sempowich replied [D.E. 84].

       On October 21, 2019, Sempowich moved to exclude the opinion of Tactile' s damages expert

Cowhey [D.E. 30] and filed a memorandum in support [D.E. 31]. On November 20, 2019, Tactile

responded in opposition [D.E. 99]. On December 6, 2019, Sempowich replied [D.E. 126].

       On October 21, 2019, Sempowich moved for partial ~ummary judgment concerning three

affirmative defenses [D.E. 34] and filed a memorandum and documents in support [D.E. 35-38].

On November 20, 2019, Tactile responded in opposition [D.E. 93-97]. On December 6, 2019,




          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 1 of 50
Sempowich replied [D.E. 129, 130, 132, 133].

        On October 21, 2019, Tactile moved for ~nmmary judgment on all claims [D.E. 41] and filed

a memorandum and documents in support [D.E. 42, 43, 46--65, 143]. On November 20, 2019,

Sempowich responded in opposition [D.E. 103-09, 111-13, 116]. On December 6, 2019, Tactile

replied [D.E. 137- 39].

        On October 21, 2019, Tactile moved to exclude the expert report of Sempowich's expert

Berry [D.E. 44] and filed a memorandum in support [D.E. 45]. On November 20, 2019, Sempowich

responded in opposition [D.E. 87]. On December 6, 2019, Tactile replied [D.E. 136].

        OnNovember20,2019,SempowichmovedtostrikeTactile'sstatementofmaterialfactsand

certain documents [D.E. 90] and filed a memorandum in support [D.E. 91, 92]. On December 11,

2019, Tactile responded in opposition [D.E. 145]. On December 20, 2019, Sempowichreplied [D.E.

149].

        On November 21, 2019, Sempowich moved for leave to file exhibits [D.E. 115]. On

December 11, 2019, Tactile responded [D.E. 146].

        On December 6, 2019, Sempowichmoved to strike Tactile' s responsive statement ofmaterial

facts to Sempowich' s motion for partial summary judgment [D.E. 127] and filed a memorandum in

support[D.E.128]. OnDecember23,2019, Tactilerespondedinopposition[D.E.155]. OnJanuary

6, 2020, Sempowich replied [D.E. 159].

        As explained below, the court grants Tactile' s motion for immmary judgment, grants Tactile' s

motion to strike the expert report of Sempowich's expert Berry, grants Sempowich's motion for

leave to file exhibits, denies Sempowich's motions for sanctions or in the alternative to strike, to

exclude opinion testimony of defense expert Cowhey, and to strike Tactile's statement of material

facts, and dismisses as moot Sempowich' s motion for partial ~nmmary judgment and motion to

strike Tactile's responsive statement of material facts.




                                                  2

          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 2 of 50
                                                  I.

        Tactile is based in Minneapolis, Minnesota, and manufactures compression medical devices

for treatment of conditions including chronic swelling and wounds. See Mattys Deel. [D.E. 4 7-1]

ff 5-6. 1   Gerald Mattys ("Mattys") has served as Tactile's Chief Executive Officer since 2005. Id.

13. Bob Folkes ("Folkes") has served as Tactile's Chief Operating Officer since February 2015.

Before becoming COO, Folkes served as Tactile's Chief Financial Officer. See Folkes Deel. [D.E.


        1
            In her response to Tactile's statement of material facts, Sempowich cites Reeves v.
Sanderson Plumbing Prods., 530 U.S. 133, 151 (2000), and argues that the court cannot credit "self-
serving testimony of an interested witness for the movant." [D.E. 104] ff 9, 23, 36, 53, 54, 77, 82,
117,119,132,133,136,137,165,208,217,218,222,228,232,233,234,238,303,345,347,348,
353,379; see Reeves, 530 U.S. at 151 ("[T]he court should give credence to the evidence favoring
the nonmovant as well as that evidence supporting the moving party that is uncontradicted and
unimpeached, at least to the extent that that evidence comes from disinterested witnesses."
(quotation omitted)). Sempowich also makes the same argument in her motion to strike Tactile's
statement of material facts in support of its motion for summary judgment. See [D.E. 91] 18.
         The court rejects Sempowich' s argument. "Reeves states the noncontroversial position that
witness testimony that the jury is not required to believe cannot be used to sustain a summary
judgment decision, since the jury is not required to believe their testimony." Luh v. J.M. Huber
Com., 211 F. App'x 143, 146 (4th Cir. 2006) (per curiam) (unpublished); see Kingrey v. Quicken
Loans, Inc., 629 F. App'x 509,516 (4th Cir. 2015) (per curiam) (unpublished); Andrews v. Primus
Telecomm. Gr,p., Inc., 107 F. App'x 301, 305 n.4 (4th Cir. 2004) (per curiam) (unpublished). In
other words, Reeves does not ''preclude consideration of uncontradicted testimony simply because
it comes from a party in the lawsuit." Andrews, 107 F. App'x at 305 n.4. Other federal circuit
courts also have rejected Sempowich's argument concerning Reeves. See Kidd v. Mando Am.
Com., 731 F.3d 1196, 1205 n.14 (11th Cir. 2013); Everett v. Cook C1y.. 655 F.3d 723, 729 n.2 (7th
Cir. 2011 )(citing Traylor v. Brown, 295 F .3d 783, 791 (7th Cir. 2002)); E.E.O.C. v. Picture People,
Inc., 684 F.3d 981, 989-90 (10th Cir. 2012); Ferguson v. Snow, 185 F. App'x 456,465 (6th Cir.
2006) (per curiam) (unpublished); Robertson v. Alltel Info. Servs., 373 F.3d 647, 653 (5th Cir.
2004). Sempowich's argument also conflicts with the text of Rule 56. See Fed. R. Civ. P. 56(c);
cf. E.D.N.C. Civ. R. 56.l(a). Thus, the court rejects Sempowich'sargumentsthatReeves precludes
consideration of uncontradicted testimony of interested witnesses.
         As for Sempowich's remaining arguments concerning Tactile's statement of material facts
in her motion to strike, the court has carefully considered the arguments under the governing
standard. See [D.E. 91] 4--28; Fed. R. Civ. P. 56(c}, (e); E.D.N.C. Civ. R. 56.l(a). The court rejects
as meritless Sempowich's arguments.
         As for Sempowich's motion to strike late-filed exhibits to Tactile's statement of material
facts, the court has carefully considered Sempowich' s argument under the governing standard. See
Fed. R. Civ. P. 16. The court denies as meritless Sempowich's motion to strike.


                                                  3

            Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 3 of 50
47-2] ,r 2. At all points relevant to the litigation, Folkes had responsibility over Tactile's Human

Resources including, inter ali~ reviewing and signing employment offers and participating in

termination of employment decisions. See id.; [D.E. 112-3] 4, 27. In December 2008, Brian Rishe

("Rishe") began as Tactile's Vice President of Sales. On January 4, 2018, Rishe became the Senior

Vice President of Sales. See Rishe Deel. [D.E. 47-3] ,r 2. Tactile' s primary product is the Flexitouch

system. The Flexitouch system "applies gradient pressure to move lymph fluid and reduce swelling

and other complications" on an individual's trunk or limbs. See Mattys Deel. [D.E. 47-1] fl 8--9.

This product accounts for most of the company's sales. See id. ,r 10.

        Tactile has divided the United States into multiple sales "areas" or ''regions." Within any

given area or region, Tactile has created smaller units called "districts" or ''territories." See Mattys

Deel. [D.E. 47-1]     ,r 13. Tactile realigns each sales unit based on its business needs and at its
discretion.   See id. ,r 14; Rishe Dep. [D.E. 48-4] 43-44, 60-61. Within each area or region, Tactile

has a hierarchy of sales positions. The area director is the highest ranking sales manager position.

The regional sale~ manager is the next highest in rank. See Mattys Deel. [D.E. 47-1] ,r 15. Both

positions involved crafting sales strategies to meet Tactile's sales goals, and hiring, training, and

leading a group of product specialists. See [D.E. 62-1, 62-2, 62-6]; Sempowich Dep. [D.E. 48-1]

20-22, 26-27; Rishe Dep. [D.E. 48-4] 51-52. Product specialists, along with district managers, are

responsible for helping Tactile sell its products within the assigned area or region. See Rishe Deel.

[D.E. 47-3] ,r 11.

       Sempowich,afemale,wasbomonSeptember7, 1964. See[D.E.65-8] 10. Sempowichhas

twice worked for Tactile. In 2006, Tactile hired her for the product specialist role in South Florida,

a position Sempowich voluntarily left in 2009. See Sempowich Dep. [D.E. 48-1] 2-3. In 2010,

Tactile rehired Sempowich as a product specialist. Christopher Miles ("Miles"), a regional sales

manager for Tactile, recommend her for rehire. See id. at 8. Before her interview, Rishe told

Sempowich that he was ''not in favor'' of rehiring her. Sempowich Deel. [D.E. 106-3]          ,r 8.   On

                                                   4

          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 4 of 50
September 13, 2010, Tactile hired Sempowich. Rishe decided to make the hire ''with input'' from

Mattys and other senior Tactile executives. See Mattys Deel. [D.E. 47-1] ,r 19; Folkes Deel. [D.E.

47-2] ,r 6; Rishe Deel. [D.E. 47-3] ,r 23; Watt Deel. [D.E. 47-5] ,r 52. On October 3, 2011, Tactile

promoted Sempowich to the senior product specialist position.          Miles proposed promoting

Sempowich to the position, and Rishe approved the promotion. See Rishe Deel. [D.E. 47-3] ,r 27;

Sempowich Dep. [D.E. 48-1] 8--9. In 2014, after expressing an interest in the regional sales manager

job, Sempowich interviewed for the position with Rishe and several Tactile executive employees.

See id. at 13- 14. On April 1, 2014, Sempowich was promoted to regional sales manager ofthe Mid-

Atlantic region. When Tactile promoted Sempowich, Tactile had four other regional sales managers.

See id. at 9; Rishe Deel. [D.E. 47-3] ,r 25.

       Tactile created the Mid-Atlantic region by reassigning territories from the South region,

which Miles led, and the North region, which Kyle Huss led. See Rishe Deel. [D.E. 47-3]        ,r 28;
Sempowich Dep. [D.E. 48-1] 10-11 . Tactile made several other reassignments of territory and

personnel when Sempowich served as regional sales manager. For example, in July 2014, Tactile

terminated Miles' s employment as Southern region regional sales manager. On September 15, 2014,

Tactile hired Greg Seeling ("Seeling'') to replace Miles. See Rishe Dep. [D.E. 48-4] 18--19; [D.E.

65-8] 6, 9. In February 2015, Tactile created a ''North Central Region" composed of territories

within the Central region, and promoted Stephanie Toenges to regional sale~ manager for the new

territory. See Rishe Dep. [D.E. 48-4] 59. At that time, the regional sales manager of the Central

region was Adam Ferkinhoff ("Ferkinhoff'). See Rishe Deel. [D.E. 47-3]         ,r 25.   Tactile later

terminated Toenges's employment for a conduct violation at Tactile's national sales meeting. See

[D.E. 62-5] 11; Rishe Dep. [D.E. 109-3] 59--62. On January 11, 2016, Tactile hired Karen Duprey

("Duprey'') as regional sales manager ofthe Northeast region, replacing David Humiston. See Watt

Deel. [D.E. 47-5]   ,r 11;   [D.E. 65-8] 10. On December 2, 2016, Tactile terminated Duprey's

employment, and realigned territories from the Northeast region. See Watt Deel. [D.E. 4 7-5] ,r 11;

                                                 5

          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 5 of 50
Duprey Dep. [D.E. 48-9] 3; [D.E. 65-8] 10. Specifically, in 2017, Tactile moved Bosto~ Maine,

New Hampshire, and parts of Vermont from the Northeast region to the New York/New Jersey

district under then-district manager Angela Neofostistos. See Rishe Deel. [D.E. 47-3] ,r 30.

       In additio~ in 2017, Tactile moved parts of Maryland and Virginia from the Mid-Atlantic

region to the Northeast region. See id.   ,r 31; Rishe Dep. [D.E. 48-4] 43-44.     Tactile moved the

territories to make the Northeast region "sustainable/, i.e., to provide the Northeast region with a

"sufficient sales volume and headcount to build on and remain its own region,,, and chose the

territories based on "geographic and other considerations.,, Rishe Deel. [D.E. 47-3] ,r 31. Before

the move, in August 2016, Sempowich told Rishe that ''most of the [Mid-Atlantic] Region's

significant sales growth over' 2017 and 2018 ''would likely come from these territories."

Sempowich Deel. [D.E. 106-3] ,r 50.

       Tactile also created new positions within the company during Sempowich' s employment.

On February 1, 2016, Tactile created the area director position. See Rishe Dep. [D.E. 48-4] 49;

[D.E. 65-8] 6. Tactile's first employee to hold the position was Jackie Gorsham ("Gorsham"). See

Folkes Dep. [D.E. 48-3] 5; Rishe Dep. [D.E. 48-4] 49-50. On June 1, 2017, Ferkinhoffbecame

Tactile' s second area director. See Rishe Dep. [D.E. 48-4] 14; [D.E. 65-8] 6. Rishe supported and

recommended Ferkinhoff's promotion to area director. See Rishe Dep. [D.E. 109-3] 41. As area

director, Ferkinhoff' s responsibilities included the Central region and the North Central region. See

id. at 64. Before the North Central region moved to Ferkinhoff' s responsibility, Stephanie Toenges

was regional sales manager in the region. See id. at 59-60. Around the time Rishe recommended

Ferkinhoff for the area director positio~ Seeling approached Rishe about a potential promotion to

that role and other roles within Tactile. See Rishe Dep. [D.E. 109-3] 65. At various times, other

regional sales managers, including Sempowich, expressed an interest in the area director role.

See Mattys Dep. [D.E. 48-1] 28.




                                                  6

          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 6 of 50
        During Sempowich's tenure, Tactile's annual revenues grew yearly by 29% to 34%. See

Mattys Deel. [D.E. 47-1]    ,r 2; Mattys Dep. [D.E. 48-2] 8.    The Mid-Atlantic region also met the

revenue goals Tactile set for it. See Rishe Dep. [D.E. 48-4] 9; [D.E. 62-11, 62-12]. Sempowich

received the "Regional Sales Leadership Award" for exceeding her revenue plan in 2016, 2017, and

January 2018 at Tactile's national sales meeting. See Sempowich Deel. [D.E. 106-3]            fl 77-78;
RisheDep. [D.E.109-3] 11. Additionally,in2015, TactileratedSempowich'soverallperformance

as a "key contributor'' (the third-highest rating out of six total rating categories), and in 2016, rated

her a ''major contributor" (the second-higest rating). See [D.E. 62-10] 3; [D.E. 62-12] 2. Seeling,

the Southern regional sales manager, received a "contributor'' rating in 2015 (the fourth-highest

rating), and a "key contributor'' rating in 2016. See [D.E. 107-8, 107-15].

        From 2015 to 2017, Rishe believed that the Mid-Atlantic region, under Sempowich's

leadership, had high levels of employee tum.over and low levels of professional development. See

Rishe Deel. [D.E. 4 7-3] ,r 3 5. As for employee hiring, in November 2014, Tactile created a manager

of sales recruitment position to help Tactile hire employees "in a timely, expeditious manner."

Carter Dep. [D.E. 110-6] 3; see Rishe Dep. [D.E. 109-3] 47. The manager worked with external

recruiters to find candidates for employment, reviewed resumes, administered personality

assessments, conducted phone screenings, and then sent candidates to management for Tactile's

"hiringprocess." CarterDep. [D.E.110-6] 3-4. Regionalsalesmanagerscouldnothireorterminate

Tactile employees without Rishe's approval. See Rishe Dep. [D.E. 48-4] 28.

       In Sempowich' s 2015 performance review, Rishe stated that "[t]he biggest challenge in 2015

was ... tum.over," and that with several reassignments of territory and personnel, "[t]he challenge

of2016 [will be] education and training as new hires struggle to better the numbers produced by

previous top performers." [D.E. 62-12] 3-4. In early 2016, Tactile decided to give Dharmini Desai

("Desai''), a Washington, D.C., product specialist under Sempowich, two associate product specialist

positions. See Rishe Deel. [D.E. 47-3]     ,r 37; Sempowich Dep. [D.E. 48-1] 29--30.       Tactile hired


                                                   7

          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 7 of 50
candidates to fill the associate product specialist positions on September 26 and November 1, 2016.

See Rishe Deel. [D.E. 47-3] 137; Watt Deel. [D.E.47-5]117; [D.E. 62-13] 3. Additionally, Tactile

terminated the employment ofthree Mid-Atlantic region employees in September and October 2016.

See Watt Deel. [D.E. 47-5] ff 18-23.

       Sempowich's 2016 performance review, under the heading "2017 - Continued

Development", stated:

       [w]ork with the VP of Sales [Rishe] to map out the growth plans for key personnel
       which will insure their retention, provide for succession and accommodate our
       explosive growth[;] Train and develop top talent for growth to the next level: District
       Management - Dhannini Desai[; and] Senior Sales Specialist - Ryan Price, Katie
       Hill and Carrie Anderburg[;] Strengthen Specialist Coaching and Leadership Skills
       resulting in increased productivity and more rapid promotion ofAssociates[;] Reduce
       turnover in ranks to below company averages.

[D.E. 62-15]; see Sempowich Dep. [D.E. 48-1] 40, 41, 44-46. On January 5, 2017, Rishe distributed

a quota plan to Sempowich. See Rishe Deel. [D.E. 47-3] 139; Sempowich Dep. [D.E. 48-1] 39;

[D.E. 63-1]. The plan called for an increase in headcount in the Mid-Atlantic region to 18 employees

(i.e., adding three employees) by the end of 2017. See Rishe Deel. [D.E. 47-3] ff 44-45;

Sempowich Dep. [D.E. 48-1] 39. Sempowich drafted a business plan for the third quarter of 2017.

See SempowichDep. [D.E. 48-1] 57-58, 60; [D.E. 63-5]. Undertheheading"TerritoryOverview'',

Sempowich wrote:

       2017 has brought many challenges to [the Mid-Atlantic] region in different
       territories, but still has made significant strides and successes along the way. Our
       biggest hurtle [sic] has been headcount and the ability for expansion to enhance
       significant growth. This is the only tenured region that has not maximized expansion
       opportunities or had an increase of territory. With the combination of minimal
       headcount [in] DC, payer issues, hiring for lost territory in 201 7, it was a perfect
       storm for a region that shows significant talent and drive to over[-]achieve.

[D.E. 63-5] 2. As for employee hiring in Washington, D.C., Sempowich noted that Desai was

"[d]own 2 headcount," indicating two open positions on Desai' steam. Id. at 3; see Sempowich Dep.

[D.E. 48-1] 48-49, 61.



                                                 8

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 8 of 50
       On August 3, 2017, Rishe emailed Sempowich to schedule a meeting with Sempowich, Julie

Carter (an outside recruiter, and later Tactile's manager of sales recruitment), and Judy Bath

(Tactile' s current manager of sales recruitment) to discuss, "What can be done to improve the quality

and quantity of candidate flow to the DC market[?]" [D.E. 63-4]; see Sempowich Dep. [D.E. 48-1]

53; Rishe Dep. [D.E. 48-4] 54; Carter Dep. [D.E. 48-5] 10-11. They discussed certain strategies to

assist recruiting in the Washington, D.C., market including increasing the number of recruiters,

increasing the fee paid to external recruiters, and considering candidates with scores on Tactile's

personality test below Tactile's threshold. After this discussion, Tactile implemented some of the

strategies identified. See Rishe Deel. [D.E. 4 7-3] 148; Sempowich Dep. [D.E. 48-1] 54--55; Rishe

Dep. [D.E. 48-4] 54; Carter Dep. [D.E. 48-5] 12-13. In August 2017, Tactile adopted a new

compensation plan for associates that allowed them to receive incentive-based compensation in the

first full month ofemployment, rather than after three months of employment. See Carter Dep. [D.E.

48-5] 14--15.

       The Mid-Atlantic region's total headcount goal for 2017 was not met, which Rishe believed

was "[d]ue to turnover and slow hiring." Rishe Deel. [D.E. 47-3] 146; see Watt Deel. [D.E. 47-5]

138. Additionally, seven employees left the Mid-Atlantic region in 2017. Three were involuntarily

terminated, one voluntarily resigned, one voluntarily transferred, and two voluntarily resigned but

were later rehired in the region. See Watt Deel. [D.E. 47-5] ff 28-36.

       On September 27, 2017, Rishe emailed Sempowich to discuss sales growth in the Mid-

Atlantic region. See [D.E. 63-8]. In the email, Rishe stated that ''nowhere do we have a bigger gap

to close than in the Mid-Atlantic where [year-to-date] growth in [Flexitouch order completes] is

currently mnning at 23%." Id.2 An "order complete" occurs when Tactile determines that it has all



       2
           As discussed below, the court denies Sempowich's motion for sanctions or, in the
alternative, motion in limine concerning two spreadsheets containing the statistics recounted in this
paragraph.

                                                  9

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 9 of 50
paperwork concerning a customer's payment for Tactile's product. See Rishe Dep. [D.E. 48-4] 5.

Additionally, Tactile increased the Mid-Atlantic sales quota in 2017 from its 2016 quota by 22%,

the smallest increase of any of Tactile' s regions. See [D.E. 64-12]. Tactile establishes sales quotas

for each territory based on, inter ali~ payer environment in the territory, past performance of the

sales representative, and the budget based on head count. See Rishe Dep. [D.E. 48-4] 33-34. The

region or area's quota total is based on the sum total of the quotas for territories in that region. See

id. at 32. Tactile establishes the annual sales quotas for any given year in the last three months of

the prior year. See id. at 31. Rishe drafts the territory-level quotas based on Tactile' s regional sales

quotas. Tactile then approves Rishe's territory-level quotas. See Folkes Dep. [D.E. 48-3] 7-8. In

2017, Sempowich requested and Rishe granted a 14.8% downward adjustment in quotas. See

Sempowich Dep. [D.E. 48-1] 63-64; [D.E. 63-7]. The Mid-Atlantic downward quota adjustment

was the largest across all of Tactile's regions. See [D.E. 64-12]. The Southern Region, led by

Seeling, had a 43% increase in Flexitouch order completes, a 2017 quota increase of 44%, and a

downward quota adjustment of 5.3%. See id.; [D.E. 63-8].

       Rishe believed that, by fall 2017, the Mid-Atlantic region ''was lagging in a number of year-

over-year growth metrics," and that this was due to Sempowich's efforts in ''recruitment, retention

and development of talent." Rishe Deel. [D.E. 47-3]       ff 56-57.   Tactile evaluated year-over-year

growth and performance statistics in its annual company plannjng processes and discussed the

statistics with investors. Tactile believed that year-over-year growth was an important business

metric. See Rishe Deel. [D.E. 47-3] 14; Mattys Dep. [D.E. 48-2] 6-7, 51. In the fall 2017

budgeting meetings, Rishe discussed reassigning the Mid-Atlantic region. Rishe also discussed

promoting Seeling to area director or another position within Tactile, but the discussions were not

specific. See Rishe Dep. [D.E. 109-3] 66-67; Folkes Dep. [D.E. 139-7] 7. According to Mattys,

Seeling's potential promotion and the reassignment of the Mid-Atlantic territories were ''two

separate things . . . . [Seeling] could [have been] promoted to an area director without taking over


                                                   10

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 10 of 50
the Mid-Atlantic region." Mattys Dep. [D.E. 139-10] 12-13.

        On October 12, 2017, Rishe sent Seeling an email stating: "17%? This is not demonstrating

any mastery of the business. You are squandering your opportunity for promotion buddy. I can't

do much on your behalfwith these numbers." [D.E. 107-7] 4. On the same date, Seeling responded.

After expressing his disappointment in Rishe's email and emphasizing his team's ability to hit its

goals over the past two years, Seeling stated: "The most disappointing part is the comment about

promotion. If me getting promoted is solely based on any one month or one week within one month,

then you'll have to do what you have to do. And if it doesn't go the way I would like, then I'll have

to do what I have to do, but I'll remain confident that the right things will happen in the end." Id.

On October 13, 2017, Rishe responded. After discussing Tactile' s business climate in the Southeast

region, Rishe stated: "As to the promotion, I think have [sic] an obligation to call out issues

especially when they are impeding your progress towards a goal that you are expecting to achieve .

. . . My urgency is all about insuring [sic] that we a) get out of this depressed and slow recovery cycle

as fast as possible - because this has to be our best quarter- and b) are constantly raising the bar so

that the South mirrors the productivity in the more productive Regions like the South [sic] and West.

. . . Greg, I see no shortage of talent to correct this. I just don't see an appreciation of the impact of

time and an urgency to overcome it." Id. at 3. Rishe forwarded the emails to Folkes and Mattys.

       In January 2018, Rishe recommended to Mattys removing Sempowich from the regional sales
manager position in the Mid-Atlantic region. See Rishe Deel. [D.E. 47-3] ,r 58; Mattys Dep. [D.E.

48-2] 24-25. Rishe and Mattys wanted Sempowich to remain a Tactile employee. See Mattys Dep.

[D.E. 48-2] 31; Rishe Dep. [D.E. 48-4] 71. On January 30, 2018, Rishe and Mattys discussed a

position in Tactile's head and neck business and reviewed a job description Rishe drafted for the

position. See Mattys Dep. [D.E. 48-2] 34-37. This position involved Tactile's latest business

innovation concerning a product that treated head and neck lymphedema. See Mattys Deel. [D.E.

47-1] ,r,r 25-26. Rishe and Mattys believed Sempowich was ''perfect" for the position. Specifically,


                                                   11

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 11 of 50
Mattys thought Sempowich's sales relationships, credibility, and presence in certain territories fit

the head and neck manager position. See Mattys Dep. [D.E. 48-2] 45, 48--50; [D.E. 63-13]. Folkes

approved offering Sempowich the position. See Folkes Deel. [D.E. 47-2] ,r 9; Folkes Dep. [D.E. 48-

3] 15-16.

          On February 12, 2018, Rishe called Sempowich to tell her that Tactile reassigned the Mid-

Atlantic Region to Seeling and was offering her the head and neck manager position.              See

Sempowich Dep. [D.E. 48-1] 65-{i6; Rishe Dep. [D.E. 48-4] 68. During the call, Rishe also told

Sempowich that Tactile was promoting Seeling to the area director position on March 1, 2018. See

Sempowich Deel. [D.E. 106-3]       ,r 168.   After speaking with Sempowich, Rishe sent her a job

description for the head and neck manager position. See Sempowich Dep. [D.E. 48-1] 67-{i8; [D.E.

63-15].

          About one week later, Sempowich and Rishe spoke on the phone. Sempowich secretly

recorded the conversation. See Sempowich Dep. [D.E. 48-1] 69-72; [D.E. 64-7] (transcript).

During the call, Sempowich stated that she viewed the head and neck position ''more like a sales job

with~ manager title" because, unlike the regional sales manager position, the head and neck position

was a ''nondirect report role." [D.E. 64-7] 5. Rishe responded that the position "gets you more than

a sales job. More than a sales job with a manager title, at least that's our intention. You know how

important this head and neck business is to [Tactile] and, in particular, to the investors, because

we've talked about it before." Id. Rishe also noted that the head and neck position was strategically

important to Tactile. See id. at 5-{i. Sempowich responded that she was ''trying to figure out how

[she is] going to navigate being a manager in a different division, a different opportunity, of what

that looks like." Id. at 12. Sempowich added, "I'm just kind of struggling with, you what [sic], I

couldn't grow the way, you know, I think that you're measuring me on from last year with the fact

that there was a lot of things that were out of my control from a business perspective, but we still

navigated a really good finish." Id. Rishe responded, "[N]o one is going to say anything ... [but]


                                                  12

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 12 of 50
positive things about your performance. We want this to be viewed completely as another

assignment that needs to be done in the organiz.ation ... one which you're strategically suited for,

have unique qualities for .... " Id. Rishe went on to say that "in bigger companies people typically

wind up in assignments for three to four years and then they move on to the next assignment. Even

at the senior levels. It's to give people the opportunity to have a more well-rounded experience in

the commercial side of the business, through all the business in its entirety." Id. at 14-15. Earlier

in the call, Rishe addressed compensation for the head and neck position. See id. at 9-12;

Sempowich Dep. [D.E. 48-1] 76.          Rishe stated that Sempowich's compensation would be

"commensurate with a region manager," indicated her base pay would be the same, and that her

incentive compensation ''will pay out the same . . . and have upside" and would be "based on

[management by objectives.]" [D.E. 64-7] 9-10.

       On February 22, 2018, Rishe emailed Mattys' s administrative assistant. In the email, Rishe

stated that Seeling would take responsibility for the Mid-Atlantic region and become area director

on March 1, 2018. See [D.E. 106-7]. On the same date, Sempowich filed a written complaint with

Tactile's Human Resources department. See [D.E. 46-3]; Watt Deel. [D.E. 47-5] 139; Sempowich

Dep. [D.E. 48-1] 97. In the complaint, Sempowich stated that she was ''treated unfairly and

discriminated against" due to her age and sex, and noted several events that she stated supported her

belief. See [D.E. 46-3] 4-5. During this litigation, Sempowich submitted testimony from female

counterparts at Tactile of alleged unfair treatment. For example, Duprey testified that females at

Tactile ''typically'' were not asked to be part of ''meetings," and that male counterparts dictated

business decisions to her that she ''was asked to follow." Duprey Dep. [D.E. 108-5] 8. Toenges

testified that, while at a restaurant for a business dinner, she was seated next to Mattys when Seeling

asked her to move. See Toenges Dep. [D.E. 107-3] 7-8. In addition, Sempowich testified that she

asked Rishe for an opportunity to lead a training session, but Rishe told her to discuss co-leading a

session with either Seeling or Ferkinhoff. See SempowichDecl. [D.E. 106-3] fl 92-95. Sempowich


                                                  13

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 13 of 50
also testified that Rishe invited Seeling to entertain business partners in Sempowich's region, but

did not invite Sempowich. See id. fl 96-97.

        Tactile responded to Sempowich's complaint through the Human Resources department.

See Watt Deel. [D.E. 47-5] fl 40-41. Tactile's Executive Human Resources consultant, Lynn

Weiss ("Weiss"), investigated Sempowich's complaint. See id. fl 41-42; Sempowich Dep. [D.E.

48-1] 97-98. Weiss contacted Sempowich after receiving her complaint and, following the initial

call, spoke with her several times during the investigation about the complaint and the head and neck

position. See Sempowich Dep. [D.E. 48-1] 97-101. On March 1, 2018, Weiss interviewed

Sempowich for a second time. See id. at 99-101; [D.E. 64-6] 17-22. Weiss's contract ended on

March 6, 2018. At that point, the investigation into Sempowich's complaint was ongoing.

See Folkes Dep. [D.E. 48-3] 27-28. Tactile hired counsel. See Watt Deel. [D.E. 47-5] 143; Mattys

Dep. [D.E. 48-2] 44. Counsel interviewed Rishe, Sempowich, and several other Tactile employees.

See Watt Deel. [D.E. 47-5] 145; Folkes Dep. [D.E. 48-3] 22. On March 30, 2018, counsel sent a

report concerning the investigation to Tactile. See Folkes Deel. [D.E. 47-2] 117.

        On February 27, 2018, Mattys called Sempowich. Sempowich believed Mattys was ''trying

to smooth things over" and "lay the groundwork of exactly why he wanted me in [the head and neck

manager position.]" Sempowich Dep. [D.E. 48-1] 74. Mattys told Sempowich that the head and

neck: manager position was important to Tactile, and that her skills fit the position. See id. at 89-92;

Mattys Dep. [D.E. 48-2] 47-50; [D.E. 63-13]. Mattys also stated that Tactile "would make sure

comp[ensation] was not a reason to avoid the move." [D.E. 63-13]; see Mattys Dep. [D.E. 48-2]

54-55; Sempowich Dep. [D.E. 48-1] 90-91.

       On March 1, 2018, Tactile transferred Sempowich' s duties as regional sales manager of the

Mid-Atlantic region to Seeling, but Sempowich remained employed as she considered Tactile' s offer

for the head and neck manager position. See [D.E. 46-7]; Folkes Deel. [D.E. 4 7-2] 1 11; Rishe Dep.

[D.E. 48-4] 12. In October 2018, Tactile promoted Seeling to the area director position. See Mattys

                                                  14

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 14 of 50
Dep. [D.E. 139-10] 11-13.

        On March 13, 2018, Folkes sent Sempowich an offer letter and job description for the head

and neck manager position. See Sempowich Dep. [D.E. 48-1] 84-85; [D.E. 46-6]. The offer letter

stated that Sempowich's "base salary [would] remain the same at $150,000 .... Tactile will

guarantee your commission at $10,000/month for 6 months, March (prorated) through August of

2018, while working to define the program and develop criteria/metrics for a defined incentive plan.

We will revisit the progress of the program and commissions at that time to evaluate the need for

guarantee continuance or launch the incentive plan." [D.E. 46-6] 6.

       Tactile' s compensation policy states that Tactile "intends to establish and maintain pay levels

which are competitive and compensate employees based on performance and contribution." [D.E.

46-12] 3; Watt Deel. [D.E. 47-5] ,r 48. The policy also states that

       [c]ompensation will be adjusted based upon a number of factors including superior
       employee performance, market demands, expanded responsibilities and the like.
       Merit-based pay adjustments may be awarded by Tactile in an effort to recognize
       truly superior employee performance. The decision to award such an adjustment is
       dependent upon numerous factors, including the information documented in any
       performance evaluation process.

[D.E. 46-12] 3. Tactile's incentive plan for 2017 states that "[t]he purpose [of the plan] is to

establish baseline performance standards and to motivate performance beyond base goals." [D.E.

46-13] 2. The incentive plan applied to all regional sales managers. See id. at 3.

       Rishe and Folkes set Tactile's base salaries of regional sales managers and area directors.

See Folkes Deel. [D.E. 47-2] ,r 12; Rishe Deel. [D.E. 47-3] ,r 62. Mattys reviews and approves those

base salaries. See Folkes Deel. [D.E. 47-2]   ,r 13.   When regional sales managers first accept the

position, Rishe sets their base salary based ''primarily'' on ''management experience and work

history." Rishe Deel. [D.E. 47-3] ,r 63. The candidates or Tactile's recruiters typically send Rishe

historical salary information and expected salary. See id. at ,r 64. For example, Folkes set Seeling's

base salary in 2014, the year he accepted the regional sale~ manager position, in light of his sales



                                                 15

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 15 of 50
management experience and compensation history. See Folkes Deel. [D.E. 47-2] ,r 16.

        In 2015, Sempowich's base salary was $120,000, and Seeling's base salary was $130,000.

See [D.E. 49] 13. In 2016, Sempowich's base salary was $130,000, and Seeling's base salary was

$135,000. See id. In 2017, Sempowich's base salary was $140,000, and Seeling's base salary was

$142,000. See id. In 2015, Sempowich earned $65,333 in commissions, and Seeling earned

$70,333. See id. In 2016, Sempowich earned $153,332 in commissions, and Seeling earned

$103,332. See id. In 2017, Sempowich earned $197,334 in commissions, and Seeling earned

$162,334. See id. In 2016 and 2017, Sempowich earned the most commissions among Tactile's

female regional sales managers. See id. at 13 & n.4.

        Tactile asked Sempowich to respond to the offer by March 16, 2018. See Folkes Dep. [D.E.

48-3]32-33. Sempowichaskedforadeadlineextension,andFolkesextendedthedeadlinetoMarch

30, 2018.    See   Watt Deel. [D.E. 47-5]      ,r   46; Sempowich Dep. [D.E. 48-1] 108.         Tactile

communicated to Sempowich that if she did not take the head and neck manager position, her

employment with Tactile would end. See [D.E. 47-5] ,r 46.

        Sempowich did not accept the head and neck manager position. On March 30, 2018, after

the deadline to accept the position expired, Tactile confirmed that Sempowich was declining the

position and provided Sempowich with information concerning the end of her employment.

See Watt Deel. [D.E. 47-5] ,r 47.

                                                    II.

                                                    A.
        Sempowich seeks to exclude two spreadsheets Rishe used concerning certain year-over-year

growth statistics for Tactile' s regions under Federal Rule of Civil Procedure 3 7(e)(1 ). See [D.E. 25]

6--10; [D.E. 73-1, 73-2]. 3 Specifically, Sempowich asserts that Tactile improperly failed to preserve


       3
          Tactile attached the disputed spreadsheets to its original response. See [D.E. 25] 6; [D.E.
76] 1 & n.1. However, in her response to Tactile' s statement ofmaterial facts, Sempowich identifies

                                                    16

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 16 of 50
electronically stored information ("ESP') in the form of data sets and sales reports used to create the

spreadsheets. See [D.E. 25] 1-2.

       Rule 37(e)(l) provides:

       If electronically stored information that should have been preserved in the
       anticipation or conduct of litigation is lost because a party failed to take reasonable
       steps to preserve it, and it cannot be restored or replaced through additional
       discovery, the court:
               (1) upon finding prejudice to another party from loss of the information, may
               order measures no greater than necessary to cure the prejudice[.]

Fed. R. Civ. P. 37(e)(l). Under Rule 37(e)(l), themovingpartymustfirstestablish: "(1) ESI should

have been preserved; (2) ESI was lost; (3) the loss was due to a party's failure to take reasonable

steps to preserve the ESI; and (4) the ESI cannot be restored or replaced through additional

discovery." Eshelman v. Puma Biotech.• Inc., No. 7:16-CV-18-D, 2017 WL 2483800, at •4

(E.D.N.C. June 7, 2017) (unpublished); see Global Hookah Distribs .• Inc. v. Avior. Inc., No.

3:19-CV-00177-KDB-DC~ 2020 WL 4349841, at *11 (W.D.N.C. July 29, 2020) (unpublished);

MBRealtyGt:p. v. GastonCty. Bd. ofEduc.,No. 3:17-CV-00427-FDW-DC~ 2019WL2273732,

at •2 (W.D.N.C. May 28, 2019) (unpublished); Knight v. Boehringer lngelheim Pharm.• Inc., 323

F. Supp. 3d 837, 844--45 (S.D. W. Va 2018); Steve & Sons. Inc. v. JELD-WEN. Inc., 327 F.R.D.

96, 104 (E.D. Va 2018). The moving party must then demonstrate prejudice. See MB Realty Gt:p.,

2019 WL 2273732, at *2; Knight, 323 F. Supp. 3d at 845; Eshe~ 2017 WL 2483800, at *4. If

the movant successfully demonstrates prejudice, the court has discretion to impose a sanction




two spreadsheets Tactile filed with its summary judgment motion that she asserts are "subject of a
pending motion" and cites to her motion at docket entry 24. See [D.E. 104] ff 196-197, 199,
201-202; [D.E. 64-12, 63-9]. The document at docket entry 63-9 appears identical to Tactile's
"Exhibit A" included with Tactile' s response to Sempowich' s motion to strike. Compare [D.E. 63-
9] with [D.E. 73-1]. The document at docket entry 64-12 differs from Tactile's "Exhibit B."
Compare [D.E. 64-12] with [D.E. 73-2]. Sempowich does not address this discrepancy in her reply,
which she filed after Tactile moved for summary judgment and filed its exhibits, including the
exhibit at docket entry 64-12. Cf. [D.E. 84]. Thus, the court analyzes the spreadsheets Sempowich
explicitly identified in her motion.

                                                  17

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 17 of 50
proportional to the prejudice. See Knight, 323 F. Supp. 3d at 845; lnre Etbicon, Inc., No. 2:12-CV-

497, 2016 WL 5869448, at •3 (S.D. W. Va Oct. 6, 2016) (unpublished); cf. Silvestri v. Gen. Motors

~ 271       F.3d 583,590 (4th Cir. 2001) (describing court's inherent power to impose sanctions for

spoliation of evidence).4

       As for a party's duty to preserve after reasonably anticipating litigation, the party must

''preserve what it knows, or reasonably should know, is relevant in the anticipated action, is

reasonably calculated to lead to the discovery of admissible evidence, or is reasonably likely to be

requested during discovery." Steve & Sons, 327 F .R.D. at 107 (alterations omitted); see E.I. du Pont

deNemours&Co. v. Kolonlndus.,lnc., 803 F. Supp. 3d469,496(E. D. Va 2011). As for whether

ESI is "lost" under Rule 37(e), amovant must demonstrate that the information is "irretrievable from

another source, including other custodians." Steve & Sons, 327 F.R.D. at 107. As for prejudice, a

movant must show that "as a result of the spoliation, [movant] cannot present evidence essential to

its underlying claim." Al-Sabah v. Agbodjogbe, No. ELH-17-730, 2019 WL4447235, at•5 (D. Md.

Sept. 17, 2019) (unpublished) (quotation omitted); see Thompson v. Clarke, No. 7:llCV00lll,

2019 WL 4039634, at *6 (W.D. Va Aug. 27, 2019) (unpublished); Knight 323 F. Supp. 3d at 845;

Eshelm~ 2017 WL 2483800, at *4.

       Sempowich argues that:       (1) Tactile was under a duty to preserve the data sets on

Sempowich' s EEOC charge filing date, March 27, 2018, and that the data sets are ''necessary for the

fact-finder to determine whether the spreadsheets take into account the impact on the Mid-Atlantic

Region of Rishe' s own decision to reassign territories and personnel;" (2) Tactile makes clear in its

response to Sempowich's request for production that the data sets are lost; (3) Tactile acted

unreasonably when it failed to image Rishe' shard drive or disable automatic deletion and overwrite



       4
         Sempowich limits her arguments to Rule 37(e)(l). See [D.E. 25] 6--10. Rule 37(e)(l)
addresses spoliation of ESI. Cf. Avior, 2020 WL 4349841, at *11; MB Realty Gt:p .• 2019 WL
2273732, at •2.

                                                 18

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 18 of 50
functions in its software on March 27, 2018, and Rishe' s deposition testimony concerning historical

sales data for a "supplement to Plan versus Actual Reports" for another Tactile employee

demonstrates that Tactile could "access data going back to 2015;" (4) Tactile makes clear in its

discovery responses that it cannot restore or replace the data sets; and (5) Sempowich is prejudiced

because ''the most direct method of proving pretext would be to demonstrate that Rishe used

inappropriate data sets when creating the statistics used to justify his decision." [D.E. 25] 9.

       Sempowich has failed to demonstrate that Tactile should have preserved the ESI that she

identifies. Sempowich conflates her argument that the data sets are ''necessary'' for the fact-finder

to decide an issue "critical" to her Title VII claims-Le., whether the spreadsheets take into account

the impact on the Mid-Atlantic Region of Rishe's decision to reassign territories and

personnel-with the data sets themselves. True, the court must address Sempowich' s first argument,

but production of the data sets are but one way for her to support her argument. For example,

Sempowich could have explored whether the data sets are ''necessary'' while deposing Rishe. See

Eshelman, 2017 WL 2483800, at *4-5 (collecting cases). Or Sempowich could have deposed the

Tactile employee Rishe identified that accessed Tactile' s Filemaker system to create the spreadsheets

on InfoSource that Rishe requested. See id.; Cf. Rishe Dep. [D.E. 84-5] 4-5. At bottom, numerous

other ways exist to accomplish the precise end Sempowich purports to pursue other than e:,camining

data sets she believes once existed on Tactile' s servers. Thus, Sempowich has failed to meet her

burden to show that Tactile should have preserved the data sets. 5

       Alternatively, even if Sempowich could meet initial requirements under Rule 37(e)(l),

Sempowich has failed to demonstrate that Tactile's failure to produce the data sets prejudiced her.

Tellingly, Sempowich does not argue that the data sets are essential to her claim. Cf. [D.E. 25] 9

("[T]he most direct method ofproving pretext would be to demonstrate that Rishe used inappropriate


       5
         In light of the court's conclusion, the court declines to reach Sempowich's remaining
arguments.

                                                 19

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 19 of 50
data sets ...."). Rightly so. As discussed, Sempowich could have pursued the information she

purports to seek through deposition testimony. Accordingly, the evidence Sempowich seeks is not

essential. Thus, Sempowich has failed to demonstrate prejudice concerning the ESI at issue, and the

court denies Sempowich's motion under Rule 37(e)(l).

        Sempowich also argues that the court should exclude the two spreadsheets under Federal

Rules of Evidence Rule 802 and Rule 805. See [D.E. 25] 10; [D.E. 73-1, 73-2]. Sempowich asserts

that Tactile relies on one of the two spreadsheets for the truth of Tactile's assertions concerning

Sempowich's year-over-year growth statistics. See [D.E. 84] 6; [D.E. 25] 10. Sempowich then

argues that, because Tactile cannot produce the data sets underlying Rishe's spreadsheets, Tactile

cannot demonstrate that the data sets qualify for a hearsay exception. See [D.E. 25] 10.

       Rule 802 provides that "[h]earsay is not admissible" unless an exception applies. Fed. R.

Evid. 802. Under Rule 801, hearsay is defined as a statement that: "(1) the declarant does not make

while testifying at the current trial or hearing; and (2) a party offers in evidence to prove the truth

of the matter asserted in the statement." Fed. R. Evid. 801(c). If an out-of-court statement is

                                                                                  •
combined with another out-of-court statement, both statements must "conform with an exception

to the rule" to be admissible. Fed. R. Evid. 805.

       Assuming without deciding that the two spreadsheets and underlying data sets are hearsay

statements, Tactile does not offer the statement to show that Sempowich' s year-over-year percentage

growth statistic in 2017 was, in fact, 22%. Cf. [D.E. 73-1] 3. Rather, Tactile offers the two

spreadsheets to bolster its argument that Rishe believed Sempowich's growth statistics were

"lagging." Sempowich is free to, and does, make the argument that Rishe's calculations are

inaccurate. But that argument does not change the permissible non-hearsay purpose for which

Tactile seeks the admission of the two spreadsheets. See In re C.R. Baird, Inc., MDL No. 2187,

Pelvic Re.pair Sys. Prods. Liability Litig.• 810 F.3d 913, 925-26 (4th Cir. 2016). Accordingly, the




                                                  20

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 20 of 50
court denies Sempowich's motion to strike.6

                                                 B.
       Tactile moves to strike the expert report ofEliz.abeth Berry ("Berry'') under Federal Rules

of Evidence Rule 702. See [D.E. 44]; Berry Expert Report [D.E. 45-1]. Tactile asserts that: (1)

Berry is not qualified because she lacks education and training to assess performance measures for

sales employees ofmedical device companies, has no experience in the medical device field, and has

only given expert testimony in bankruptcy cases; (2) Berry cannot explain why her method failed to

reproduce data in a spreadsheet attributed to Rishe, cannot explain why her ultimate conclusion is

reliable, has not previously used the method she applied here, ignored numerous considerations

relevant to the analysis, and admitted that her report contains errors; and (3) Berry's opinion is

irrelevant and not helpful because its purpose is to challenge Tactile's method for evaluating sales

managers. See [D.E. 45] 7-14.

       Rule 702 of the Federal Rules of Evidence governs the admission of expert testimony. See

Fed. R. Evid. 702. Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training, or
       education may testify in the form of an opinion or otherwise if:
              (a) the expert's scientific, technical, or other specialized knowledge will help
              the trier of fact to understand the evidence or to determine a fact in issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and methods; and
              (d) the expert has reliably applied the principles and methods to the facts of
              the case.

Fed. R. Evid. 702. Rule 702 "assign[s] to the trial judge the task of ensuring that an expert's

testimony both rests on a reliable foundation and is relevant to the task at hand." Daubert v. Merrell

Dow Pharm.. Inc., 509 U.S. 579, 597 (1993). "Rule 702 was intended to liberalize the introduction

of relevant expert evidence," but "expert witnesses have the potential to be both powerful and quite



       6
         In light of this conclusion, the court declines to reach the parties' arguments concerning
the business records exception.

                                                 21

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 21 of 50
misleading." Cooper v. Smith & Nta,hew, Inc., 259 F.3d 194, 199 (4th Cir. 2001) (quotations

omitted).

        The proponent of the expert testimony must establish its admissibility by a preponderance

of the evidence. Id. A district court has broad latitude in determining whether to admit proposed

expert testimony. See, e.g.. United States v. Gastiaburo, 16 F.3d 582,589 (4th Cir. 1994); Silicon

Knights, Inc. v. Epic Games, Inc., No. 5:07-CV-275-D, 2011 WL 6748518, at *5 (E.D.N.C. Dec.

22, 2011) (unpublished).

        Courts have distilled Rule 702's requirements into two crucial inquiries: whether the

proposed expert testimony is relevant and whether it is reliable. Kumho Tire Co. v. Carmichael,

526 U.S. 137, 141 (1999); Dau~ 509 U.S. at 589; United States v. Forrest, 429 F.3d 73, 80 (4th

Cir. 2005). The trial court must perform its special gatekeeping obligation of ensuring that expert

testimony meets both requirements. See,~. Kumho Tire, 526 U.S. at 147.

        To be relevant, the proposed expert testimony must be helpful to the trier of fact. See

Dau~ 509 U.S. at 591-92; United States v. Campbell, 963 F.3d 309, 314 (4th Cir. 2020).

"Testimony from an expert is presumed to be helpful unless it concerns matters within the everyday

knowledge and experience of a lay juror." Kopfv. Skyrm. 993 F.2d 374,377 (4th Cir. 1993). The

relevancy requirement has been described as a question of"fit," and demands that"' expert testimony

proffered in the case [be] sufficiently tied to the facts of the case that it will aid the jury in resolving

a factual dispute."' Dau~ 509 U.S. at 591 (quoting United States v. Downing. 753 F.2d 1224,

1242 (3d Cir. 1985)). Thus, proffered expert testimony must only "help the trier of fact to

understand the evidence or to determine a fact in issue." Fed. R. Evid. 702; see Dau~ 509 U.S.

at 591-92. Rule 702 does not require that ''proffered expert testimony [be] irrefutable or certainly

correct." Silicon Knights, Inc. v. Epic Games, Inc., 2011 WL 5151345, at •3 (E.D.N.C. Oct. 28,

2011) (unpublished).




                                                    22

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 22 of 50
        "[T]he test of reliability is flexible and the law grants a district court the same broad latitude

when it decides how to determine reliability as it enjoys in respect to its ultimate reliability

determination." United States v. Wilson, 484 F.3d 267,274 (4th Cir. 2007) (quotations omitted);

see Kumho Tire, 526 U.S. at 141-42. "In making its initial determination of whether proffered

testimony is sufficiently reliable, the court has broad latitude to consider whatever factors bearing

on validity that the court finds to be useful; the particular factors will depend upon the unique

circumstances ofthe expert testimony involved." Westbeny v. Gislaved Gummi AB, 178 F.3d 257,

261 (4th Cir. 1999). In analyzing reliability, a court should consider factors such as:

        (1) whether a theory or technique can be or has been tested; (2) whether it has been
        subjected to peer review and publication; (3) whether a technique has a high known
        or potential rate oferror and whether there are standards controlling its operation; and
        (4) whether the theory or technique enjoys general acceptance within a relevant
        scientific community.

Cooper. 259 F.3d at 199; see Daubert, 509 U.S. at 592-94; Silicon Knights, 2011 WL 6748518, at

*6.

        Berry's report states that she was asked to review two matters: ''whether Tactile' s year-over-

year growth statistics are reproducible and statistically valid," and ''whether [Tactile' s year-over-year

growth statistics] are a viable measure of Regional Sales Manager performance or whether they are

measuring resources and territory added to the Region by Tactile Management." [D.E. 45-1] 2; cf.

[D.E. 87] 7. Berrythendiscusseshermethods and findings. See [D.E. 45-1] 2-5. Berry states that,

from her analysis, she ''was able to conclude to a reasonable degree of certainty that the Year-Over-

y ear growth statistics produced by Mr. Rishe do not accurately depict the performances of Regional

Sales Managers or Area Directors because they do not properly account and control for the

personnel, headcount, and territory expansion decisions made by Tactile Management." Id. at 5.

        Berry's expert opinion, as stated in her expert report, is not relevant. See Fed. R. Evid. 702;

Daubert, 509U.S. at591-92. The facts on which Berry opines (i.e., therelativeaccuracyofTactile's

year-over-year growth and regional sales manager performance) cannot be considered by the fact-

                                                   23

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 23 of 50
finder when determining whether Sempowich was meeting Tactile' s legitimate expectations. See,

e.g., Howard v. Coll. of the Albermarle, 262 F. Supp. 3d 322,333 (E.D.N.C. 2017) (collecting

cases), aff'd, 697 F. App'x 257 (4th Cir. 2017) (per curiam) (unpublished). By definition, then,

Berry's opinion does not address a fact in issue. See Dau~ 509 U.S. at 591. Moreover, Berry's

opinion does not help the fact-finder determine whether Tactile's proffered explanation concerning

the end of Sempowich' s employment was false. Berry's opinion does not attack the factual accuracy

of the spreadsheet's statistics. Rather, Berry's opinion attacks the spreadsheets's suitability as a

performance metric. Cf. [D.E. 45-1] 2-5. Essentially, Berry opines that her metric better represents

a Tactile regional sales manager's performance than Tactile' s metric as represented in the

spreadsheets she attacks. That distinction takes the opinion Berry rendered outside of the logic of

the cases that Sempowich cites. Cf. [D.E. 87] 15-16. It also demonstrates that Berry's opinion will

not help the fact-finder determine pretext. Neither Berry nor this court get to decide Tactile's

performance metrics. See,~' Hux v. City of Newport News, 451 F.3d 311, 315-19 (4th Cir.

2006); Jiminez v. Mary Washington Coll., 57 F.3d 369, 383-84 (4th Cir. 1995). Accordingly, the

court grants Tactile's motion to strike Berry's expert opinion.

       The court also rejects Sempowich' s attempt to introduce new opinions from Berry in Berry's

declaration in response to Tactile's motion to strike Berry's expert report. Under Rule 26(a)(2),

parties must disclose the identities of expert witnesses and the experts must provide a written report.

See Fed. R. Civ. P. 26(a)(2)(A)-(B). Under Rule 26(e)(2), parties have a continuing obligation to

supplement their expert disclosures. See Fed. R. Civ. P. 26(e)(2). "Supplementation of an expert

report permits a party to correct inadvertent errors or omissions. Supplementation, however, is not

a license to amend an expert report to avoid summary judgment." OmniSource Cor,p. v. Heat Wave

Metal Processing, Inc., No. 5:13-CV-772-D, 2015 WL 3452918, at •9 (E.D.N.C. May 29, 2015)

(unpublished); Western Plastics v. DuBose Straru,ing, Inc., 334 F. Supp. 3d 744, 754 (E.D.N.C.

2018); Gallagher v. S. Source Packaging, LLC, 568 F. Supp. 2d 624, 630 (E.D.N.C. 2008); see

                                                  24

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 24 of 50
Beller ex rel. Beller v. United States, 221 F.R.D. 696, 701 (D.N.M. 2003) ("[Rule 26(e)] does not

give license to sandbag one's opponent with claims and issues which should have been included in

the expert witness report . . .." (quotation omitted)); Coles v. Perry. 217 F.R.D. 1, 3 (D.D.C. 2003)

("[Rule] 26(e) does not grant a license to supplement a previously filed expert report because a party

wants to ...."). Courts distinguish ''true supplementation" from gamesmanship. See Western

Plastics, 334 F. Supp. 3d at 754; Gallagher, 568 F. Supp. 2d at 631. Otherwise, ''there would be no

finality to expert reports" and "each side, in order to buttress its case or position, could 'supplement'

existing reports and modify opinions previously given." Beller, 221 F.R.D. at 701.

        "If a party fails to [timely] provide information ... as required by Rule 26(a) or (e), the party

is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or at

a trial, unless the failure was substantially justified or is harmless." Fed. R. Civ. P. 37(c)(l). A

district court has broad discretion to evaluate whether a failure to disclose was substantially justified

or harmless. See S. States Rack and Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th

Cir. 2003). In maJcing this determination, the court should consider five factors: "(1) the surprise

to the party against whom the evidence would be offered; (2) the ability of that party to cure the

surprise; (3) the extent to which allowing the evidence would disrupt the trial; (4) the importance of

the evidence; and (5) the nondisclosing party's explanation for its failure to disclose the evidence."

Id.
       As discussed, Berry rendered an opinion in her expert report that Rishe's two spreadsheets

did not "accurately depict the performances of Regional Sales Mangers or Area Directors because

they do not properly account and control for the personnel, headcount and territory expansion

decisions made by Tactile Management." Berry Expert Report [D.E. 45-1] 5. Although Berry notes

that she was "asked to opine on whether Tactile' s year-over-year growth statistics are reproducible

and statistically valid," nowhere in her report or the attachments to her report does she, in fact, so

opine. See id. at 2. Instead, Berry waited until four months after this court's deadline to file expert

                                                   25

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 25 of 50
reports, and two months after her deposition, to offer an opinion concerning whether the data

contained in the spreadsheets was ''readily reproducible using data generated directly from Tactile' s

enterprise software system." Berry Deel. [D.E. 87-2] 1 10; see id. at ff 11-14. Thus, Tactile did not

have the opportunity to conduct discovery or address Berry's additional opinions in Berry's

deposition. Moreover, Sempowich offers no explanation or justification for Berry's failure to

include the additional opinions she makes in her declaration in the original expert report. See [D .E.

176]. The court finds that Sempowich' s late-filed declaration from Berry was both an effort to stave

off Tactile' s motion to strike Berry's expert report and Tactile' s motion for summary judgment. See

Western Plastics, 334 F. Supp. 3d at 754; Gallagher, 568 F. Supp. 2d at 631. Accordingly, the court

declines Sempowich' s invitation to consider Berry's additional opinions contained in Berry's late-

filed declaration. 7

                                                 ill.

        Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue of material fact exists and the moving party is entitled to judgment

as a matter oflaw. See Fed. R. Civ. P. 56(a); Scott v. Harris, 550 U.S. 372, 378 (2007); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking summary judgment must

initially demonstrate the absence of a genuine issue of material fact or the absence of evidence to

support the nonmoving party's case. See Celotex Com. v. Catrett, 477 U.S. 317,325 (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson. 477 U.S. at 248-49, but ''must come forward with specific facts

showing that there is a genuine issue for trial." Matsushita Elec. Indus. Co. v. Zenith Radio Com.,


        7
         Sempowich moves to strike Tactile' s response expert report ofaccountant Gregory Cowhey
concerning damages. See [D.E. 30]. Sempowich's motion, however, is premature. The two
pending dispositive motions are Tactile's motion for summary judgment and Sempowich's partial
motion for summary judgment concerning certain affirmative defenses. Accordingly, the court
denies as premature Sempowich' s motion to strike the expert report of George Cowhey.


                                                 26

            Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 26 of 50
475 U.S. 574,587 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for

immmary judgment should determine whether a genuine issue of material fact exists for trial. See

Andersott 477 U.S. at 249. In making this determination, the court must view the evidence and the

inferences drawn therefrom in the light most favorable to the nonmoving party. See Harris, 550 U.S.

at 378.

          A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party. See Andersott 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support of plaintiff's position [is] insufficient ...." Id. at 252;

see Beale v. Hardy. 769 F.2d 213, 214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Andersott 477 U.S. at 248; Hux, 451 F.3d at 315-16.

                                                    A.
          Sempowich alleges three claims under Title VII: (1) discrimination based on sex (count

two); (2) discrimination based on sex plus age (count three); 8 (3) retaliation (count four). See

Compl. [D.E. 1-1] fl 105-28. The parties address Sempowich's Title VII discrimination claims

together. See [D.E. 103] 10--35; [D.E. 143] 15-25. The court likewise considers those claims

together. Sempowich also alleges a claim under the Equal Pay Act (count one) and a wrongful

discharge claim under North Carolina law (count five). Tactile moves for summary judgment on

each count. 9



          8
         The court assumes without deciding that Sempowich is entitled to bring a sex plus age
claim. Cf. Earwood v. Cont'l Se. Lines. Inc., 539 F.2d 1349, 1351 (4th Cir. 1976); Mason v. North
Carolina De_p't ofCorrs., No. 5:12-CV-382-BO, 2014 WL 3891360, at •3 n.4 (E.D.N.C. Aug. 7,
2014) (unpublished).
          9
         The court grants Sempowich' s motion for leave to untimely file exhibits in support of her
response in opposition to Tactile's summary judgment motion. See [D.E. 115].

                                                    27

              Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 27 of 50
                                                    1.

         Title VII prohibits an employer from discharging an employee "because of such individual's

... sex." 42 U.S.C. § 2000e-2(a)(l). A plaintiff may establish a Title VII violation in two ways.

First, a plaintiff can show through direct evidence that sex discrimination motivated an employer's

adverse employment action. See. e_,_g,_, Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

318 (4th Cir. 2005). If a plaintiff lacks direct evidence (as in this case}, a plaintiff can alternatively

proceed under the burden-shifting framework in McDonnell Douglas Corp. v. ~ 411 U.S. 792,

802-03 (1973). See Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th Cir.

2004) (en bane), abrogated in part on other grounds by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570

U.S. 338 (2013 ). The McDonnell Douglas framework applies to both discrimination and retaliation

claims under Title VII. See,~. Beall v. Abbott Labs, 130 F.3d 614,619 (4th Cir. 1997), abrogated

in part on other grounds by Gilliam v. South Carolina Dep't of Juvenile Just., 474 F.3d 134 (4th Cir.

2007).

         Under McDonnell Douglas, a plaintiff establishes a prima facie case of sex discrimination

by showing that (1) she is a member of a protected class, (2) she suffered adverse employment

action, (3) she was fulfi1Hng her employer's legitimate expectations at the time of the adverse

employment action, and (4) the discharge occurred under circumstances permitting a reasonable

inference of sex discrimination. See. e.g., Hill, 354 F.3d at 285; Hughes v. Bedsole, 48 F.3d 1376,

1383 (4th Cir. 1995); Tahir v. Sessions, No. 5:16-CV-781-D, 2017 WL 1735158, at *4 (E.D.N.C.

May 2, 2017) (unpublished), aff'd, 703 F. App'x 211 (4th Cir. 2017) (per curiam) (unpublished);

Howard v. Coll. of the Albermarle, 262 F. Supp. 3d 322,331 (E.D.N.C. 2017)

         If the plaintiff establishes a prima facie case, the burden shifts to the defendant to produce

evidence that the adverse employment action was "for a legitimate, nondiscriminatory reason."

TexasDep'tofCmty.Affs. v. Burdine,450 U.S. 248,254 (1981). This burden is one ofproduction,

not persuasion. See St. Macy's Honor Ctr. v. Hicks, 509 U.S. 502, 509--11 (1993). Ifthe defendant

                                                   28

          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 28 of 50
offers admissible evidence sufficient to meet its burden ofproduction, ''the burden shifts back to the

plaintiff to prove by a preponderance of the evidence that the employer's stated reasons were not its

true reasons, but were a pretext for discrimination." Hill, 354 F.3d at 285 (quotation omitted); see,

~ ' Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 143 (2000); King v. Rumsfelg, 328 F.3d

145, 150-54 (4th Cir. 2003). A plaintiff can do so by showing that the employer's "explanation is

unworthy of credence or by offering other forms of circumstantial evidence sufficiently probative

of [sex or age] discrimination." Mereish v. Walker, 359 F.3d 330,336 (4th Cir. 2004) (quotation

omitted); see Reeves, 530 U.S. at 147. The "crucial issue" is whether "an unlawfully discriminatory

motive for a defendant's conduct [exists], not the wisdom or folly of its business judgment."

Jiminez v. Macy Washington Coll., 57 F.3d 369,383 (4th Cir. 1995)

        In analyzing the record concerning pretext, the court does not sit to decide whether the

employer in fact discriminated against the plaintiff on an illegal basis. See, ~ ' Holland v.

Washington Homes, Inc., 487 F.3d 208,217 (4th Cir. 2007); Hawkins v. P<a>siCo, Inc., 203 F.3d

274, 279-80 (4th Cir. 2000). Rather, the court focuses on whether the plaintiff has raised a genuine

issue of material fact as to pretext under Reeves and its Fourth Circuit progeny. Under Reeves and

its Fourth Circuit progeny, a plaintiff may not "simply show the articulated reason is false; [she]

must also show that the employer discriminated against [her] on the basis of [sex or age]." Laber

v. Harvey. 438 F.3d404,430-31 (4th.Cir. 2006) (en bane). Incertaincases,however, thefactfinder

may infer illegal discrimination from the articulated reason's falsity. See id. at 431; Rowe v. Marley

Co., 233 F.3d 825, 830 (4th Cir. 2000).

       In seeking summary judgment, Tactile argues that the reassignment of the Mid-Atlantic

region and the offer to Sempowich of the head and neck manager position were not adverse

employment actions. See [D.E. 143] 16-17. Additionally, Tactile argues that Sempowich was not

meeting Tactile's legitimate employment expectations as a regional sales manager when Rishe

reassigned the Mid-Atlantic region to Seeling, and that neither sex nor age were a factor in Tactile's

                                                 29

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 29 of 50
decision to reassign the Mid-Atlantic region or offer her the head and neck manger position. See id.

at 17-20. Lastly, Tactile contends that Sempowich's allegations concerning an "old boys' club" at

Tactile do not raise a genuine issue of material fact about sex or age discrimination in Tactile's

employment decisions concerning Sempowich. See id. at 20-22.

       As for Tactile' s arguments concerning adverse employment action, an adverse employment

action must "adversely affect the terms, conditions, or benefits of the plaintiff's employment."

Holland, 487 F.3d at 219 (alteration and quotation omitted); see Adams v. Anne Arundel Cty. Pub.

Schs., 789 F.3d422, 430-31 (4th Cir. 2015); James v. Booz-Allen& Hamilton. Inc., 368 F.3d 371,

375-76 (4th Cir. 2004); Pledger v. UHS-Pruitt Com., No. 5:12-CV-484-F, 2013 WL 1751373, at

*6 n.10 (E.D.N.C. Apr. 23, 2013) (unpublished); Gray v. Walmart Stores, Inc., No. 7:10-CV-171-

BR, 2011 WL 4368415, at •2 (E.D.N.C. Sept. 19, 2011 )(unpublished). Typical examples ofadverse

employment actions include "discharge, demotion, decrease in pay or benefits, loss of job title or

supervisory responsibility, [and] reduced opportunities for promotion." Boone v. Goldin, 178 F.3d

253, 255 (4th Cir. 1999); see Page v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981) (en bane).

Reassignment-and a corresponding change in working conditions-can constitute an adverse

employment action, but only if it has a "significant detrimental effect'' on the plaintiff. Boone, 178

F.3d at 256; see Adams, 789 F.3d at 431; Williams v. Brunswick Cty. Bd. of Educ., 725 F. Supp.

2d 538,547 (E.D.N.C. 2010), aff'd, 440 F. App'x 169 (4th Cir. 2011) (per curiam) (unpublished).

A lateral transfer that does not affect pay, benefits, or seniority, however, is not an adverse

employment action. See James, 368 F.3d at 375-76; Boone, 178 F.3d at 256--57; Walls v. Pitt Cty.

Bd. of Educ., No. 4:13-CV-104-D, 2015 WL 4994259, at *5-6 (E.D.N.C. Aug. 19, 2015)

(unpublished); Williams, 725 F. Supp. 2d at 549; Stout v. Kimberly Clark Com., 201 F. Supp. 2d

593, 602 (M.D.N.C. 2002); see also Scurlock-Ferguson v. Ciey of Durham, 381 F. App'x 302, 302

(4th Cir. 2010) (per curiam) (unpublished); Csicsmann v. Sall~ 211 F. App'x 163, 168 (4th Cir.

2006) (per curiam) (unpublished). When analyzing a transfer or reassignment, the ''mere fact that

                                                 30

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 30 of 50
a new job assignment is less appealing to the employee ... does not constitute adverse employment

action." James, 368 F.3d at 376; see Boone, 178 F.3d at 256-57. Moreover, an employee's

perception of the new position as a demotion is close to irrelevant. See James, 368 F.3d at 375;

Boone, 178 F.3d at 256-57; Williams, 725 F. Supp. 2d at 547.

       Viewing the evidence in a light most favorable to Sempowich, a genuine issue of material

fact exists concerning whether Tactile' s employment actions concerning Sempowich were adverse.

The head and neck position did not have supervisory responsibilities (i.e., no Tactile employee

would have directly reported to Sempowich). In contrast, Sempowich supervised 15 Tactile

employees as regional sales manager in the Mid-Atlantic region. Cf. Boone, 178 F.3d at 255-56;

Rutledge v. North Carolina De_p't of Revenue, No. 1:14CV45, 2015 WL 790288, at •3 (M.D.N.C.

Feb. 25, 2015) (unpublished) (collecting cases). Although Folkes stated on March 14, 2018, that

Sempowich would receive restricted stock units as part of her compensation package for the head

and neck position, restricted stock units were not part of the formal offer letter Folkes sent to

Sempowich on March 13, 2018. See James, 368 F.3d at 375-76; Boone, 178 F.3d at 255-56.

Moreover, Tactile admits that the head and neck position's responsibilities better fit Sempowich' s

skill set, which suggests implicitly that the regional sales manager responsibilities were different in

character. Thus, at summary judgment, the court rejects Tactile's argument concerning adverse

employment action. See Adams, 789 F.3d at 430-31; Boone, 178 F.3d at 256; Williams, 725 F.

Supp. 2d at 547.

       As for Tactile's argument concerning whether Sempowich was meeting Tactile' s legitimate

employment expectations as regional sales manager at the time of the transfer of her regional sales

manager duties to Seeling and the proposed new head and neck position, when a court analyzes

whether an employee was meeting her employer's legitimate expectations, "it is the perception of

the [employer] which is relevant, not the self-assessment ofthe plaintiff." Hawkins, 203 F.3d at 280

(4th Cir. 2000) (alteration and quotation omitted); see Warch v. Ohio Cas. Ins. Co., 435 F.3d 510,

                                                  31

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 31 of 50
518 (4th Cir. 2006); King. 328 F.3d at 149; Smith v. Flax, 618 F.2d 1062, 1067 (4th Cir. 1980);

McDougal-Wilson v. Goodyear Tire & Rubber Co .• 427 F. Supp. 2d 595,607 (E.D.N.C. 2006).

Thus, an employee's own testimony about her job performance does not create a genuine issue of

material fact as to whether she was meeting her employer's legitimate expectations. See,~ Km&,

328 F.3dat 149; Hawkins, 203 F.3dat280; Smith, 618 F.2dat 1067; Smith v. Martin.No. 5:10-CV-

248-D, 2011 WL 3703255, at •5 (E.D.N.C. Aug. 23, 2011) (unpublished); O'Daniel v. United

Hospice, No. 4:09-CV-72-D, 2010 WL 3835024, at •4 (E.D.N.C. Sept. 29, 2010) (unpublished);

Lloyd v. New Hanover Reg'l Med. Ctr., No. 7:06-CV-130-D, 2009 WL 890470, at •9 (E.D.N.C.

Mar. 31, 2009) (unpublished); McDougal-Wilso!l, 427 F. Supp. 2d at 611. Even though a plaintiff

may contest the factual accuracy of an employer's critiques, the issue is whether the decisionmaker

believed the critiques to be 1rue. See Holland, 487 F.3d at 215-17; Hill, 354 F.3d at 293-94.

Moreover, the employee must show that she was meeting the employer's legitimate expectations at

the time of the adverse employment action. See, Warcb, 435 F .3d at 517; Addison v. CMH Homes.

Inc., 47 F. Supp. 3d 404,420 (D.S.C. 2014); Jones v. Dole Food Co., Inc., 827 F. Supp. 2d 532, 547

(W.D.N.C. 2011), aff'd, 473 F. App'x 270 (4th Cir. 2012) (unpublished).

          The court does ''not sit as a super-personnel department weighing the prudence of

employment decisions." Anderson v. Westinghouse Savannah River Co., 406 F.3d 248,272 (4th

Cir. 2005) (quotation omitted). An employer can set its own performance standards so long as "such

standards are not a 'mask' for discrimination." Beall, 130 F.3d at 619; McDougal-Wilso!l, 427 F.

Supp. 2d at 607. To that end, the employee may show that the employer's expectations were

somehow ''not legitimate" or that the expectations ''were a sham designed to hide the employer's

discriminatory purpose." Warcb, 435 F.3d at 518 (quotation omitted); see Smith v. Premier Prop.

Mgmt., 793 F. App'x 176, 179 (4th Cir. 2019) (per curiam) (unpublished); Addiso!l, 47 F. Supp. 3d

at 420.




                                                32

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 32 of 50
        Even viewing the evidence in a light most favorable to Sempowich, no rational jury could

find that she was meeting Tactile' s legitimate expectations as regional sales manager at the time of

Tactile's decision to reassign the Mid-Atlantic region's duties to Seeling and to offer her the head

and neck position. Sempowich's performance reviews for 2015 and 2016 noted that turnover,

retention, and development of employees were priorities for Sempowich and Tactile. Specifically,

Sempowich' s 2016 performance review stated that one of her goals for 2017 was to decrease

turnover in employees "below company averages." [D.E. 62-15]; see Sempowich Dep. [D.E. 48-1]

40-41, 44-46. Sempowich's Mid-Atlantic region did not meet Tactile's 2017 goal to increase the

total number of employees working in the region, and turnover in the region continued with at least

seven employees leaving the company for various reasons. See Rishe Deel. [D.E. 47-3] 146; Watt

Deel. [D.E. 47-5]   fl 26-38.   Sempowich also did not achieve the quota Tactile set in 2017 for

Flexitouch order completes, and the Mid-Atlantic region had the lowest growth over all accounts.

See [D.E. 63-8]; [D.E. 64-12]. Rishe attributed each shortcoming in the Mid-Atlantic region to

Sempowich, and Rishe believed that the shortcomings hurt Tactile's overall growth. See Rishe

Deel. [D.E. 47-3] fl 56-57; cf. Holland, 487 F.3d at 215-17; Hill, 354 F.3d at 293-94; Beall, 130

F.3d at 619; McDougal-Wilso!!, 427 F. Supp. 2d at 607.

       In opposition, Sempowich argues that her "compensation history''-i.e., the commissions she

earned in 2016 and 2017, the $10,000 raise three weeks before Tactile reassigned the Mid-Atlantic

region, and restricted stock units Tactile granted-permit an inference that Sempowich was meeting

Tactile's legitimate expectations as regional salei;: manager when Tactile reassigned the duties and

offered her a new position. Sempowich also asserts that the performance awards Tactile gave to her,

Sempowich's performance ratings on her evaluation, her ''productivity'' scores, and other metrics

Tactile used to measure performance permit the same inference. See [D.E. 103] 11- 14.

       Sempowich has not produced evidence of a performance review, or any other document or

evaluation, from Tactile at the time Tactile decided to reassign the duties ofthe Mid-Atlantic region


                                                 33

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 33 of 50
to Seeling that shows Tactile believed she was meeting the company's legitimate expectations as a

regional sales manager. Moreover, Sempowich's perception ofTactile's statistics or measures of

performance that best demonstrate her performance relative to the company's expectations is not

relevant. See Warcb, 435 F.3d at 518; Hawkins, 203 F.3d at 280; King. 328 F.3d at 149; Flax, 618

F.2d at 1067; McDougal-Wilso"4 427 F. Supp. 2d at 607. Sempowich has failed to produce

evidence that Tactile did not believe the critiques of her performance. Essentially, Sempowich

invites the court to second-guess Tactile' s employment decision to reassign the Mid-Atlantic region

and offer her the head and neck position based on the statistics she deems relevant to that decision.

The court declines the invitation. See. e.g., Westinghouse, 406 F .3d at 272.

       Sempowich also cites Haynes v. Waste Connections. Inc., 922 F .3d 219, 225 (4th Cir. 2019),

and analogizes to the two bases the Haynes court found supported an inference that plaintiff was

meeting the company's legitimate expectations: (1) approximately two weeks before terminating

plaintiff's employment in Haynes, plaintiff's supervisor told him that '" everything looks good' and

there was 'nothing to worry about' regarding his upcoming performance review''; and (2) plaintiff

''received bonuses for the period in question." Haynes, 922 F .3d at 225; see [D.E. 103] 11-12. Even

assuming that the second basis is analogous to Sempowich' s compensation history with Tactile, 10

Haynes offers Sempowich no comfort. In Haynes, the supervisor's statements contradicted claims

the company made for the first time during litigation that plaintiff had committed several

employment infractions in close temporal proximity to the supervisor's statements. Haynes, 922

F.3d at 222, 225. Not so here. No Tactile employee indicated, explicitly or otherwise, that

Sempowich did not have to worry about her performance before Rishe called Sempowich to inform

her that Tactile reassigned the duties of the Mid-Atlantic region. Rather, as discussed, Rishe


       10
           Haynes does not make clear the factual particulars of the ''period in question"-length of
the time period, when that time period occurred relative to the termination ofplaintiff's employment,
the reasons the company awarded bonuses, and more---are sufficient for the court to draw the
analogy on this point to Sempowich.

                                                 34

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 34 of 50
repeatedly had raised the performance issues Tactile considered when deciding to reassign

Sempowich with her both in her performance reviews and in private conversation. Thus, Haynes

does not help Sempowich.

        Sempowich also argues that Tactile's performance expectations are "illegitimate" (i.e., "a

sham designed to hide the employer's discriminatory purpose"), and incorporates certain arguments

she makes concerning pretext. [D.E. 103] 13-14; see id. at 27-35. Specifically, Sempowich argues:

(1) Tactile's assertions concerning year-over-year growth are not legitimate because Rishe's

management decisions (i.e., removing the Maryland and Virginia territories from the Mid-Atlantic

region) ''placed the Mid-Atlantic region at a disadvantage," Tactile did not ''punish male employees

for failing to produce 'year-over-year growth,' nor did it allow the production of significant 'year-

over-year' growth to deter it from terminating female Regional Managers," and the year-over-year

growth statistic is "inconsistent" with Tactile' s "sales performance 1racking documents, performance

evaluations and compensation plants"; (2) Tactile' s argument concerning recruiting is not legitimate

because other Tactile regions struggled to recruit, Rishe did not fire other managers for failures to

recruit, regional sales managers "did not control the recruitment process by 2017," and Rishe's

memorializ.ation of Sempowich's difficulties recruiting in the Mid-Atlantic region occurred three

days before reassigning her to the head and neck position; and (3) Tactile' s retention argument is not

legitimate because Tactile controlled the termination and transfer of employees, Tactile did not

terminate the employment of other regional sales managers because of turnover, and Tactile did not

"explain how Sempowich's development of her direct reports was any different in 2017 than in

previous years when her efforts in this area were considered an 'exceptional strength' or 'focus."'

[D.E. 103] 27-35.

       Sempowich' s arguments do not concern the legitimacy ofTactile's employment expectations.

Rather, her arguments target the inputs Tactile chose for performance-based metrics, and how she

believes those metrics should be interpreted. Even viewing the evidence in a light most favorable

                                                  35

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 35 of 50
to Sempowich, no rational jury could find that Tactile's expectations were a "sham." Tactile

discussed employee turnover and hiring during Sempowich' s 2015 and 2016 performance reviews.

See [D.E. 62-12]; [D.E. 62-15]. Moreover, Sempowich's business plan in the third quarter of2017

acknowledged that the Mid-Atlantic region struggled with "headcount." See [D.E. 63-5] 2. Indeed,

Rishe and Sempowich met with Carter and Bath to discuss strategies to increase hiring for the

Washington, D.C. area. See Sempowich Dep. [D.E. 48-1] 53; Rishe Dep. [D.E. 48-4] 54; Carter

Dep. [D.E. 48-5] 10; [D.E. 63-4]. Around the same time, Rishe circulated an email discussing the

"gap" the Mid-Atlantic region needed to "close" concerning year-to-date sales metrics of Tactile's

Flexitouch product. See [D.E. 63-8]. Sempowich acknowledged in the call with Rishe she recorded

on February 22, 2018, that she did not grow sales in the Mid-Atlantic region the way Tactile was

measuring such growth. Furthermore, Sempowich opined that factors out of her control were to

blame for the region's growth statistics. See [D.E. 64-7] 12-13. At no point during that call did

Sempowich question the validity of Tactile' s year-over-year growth statistic, and year-over-year

growth is a statistic Tactile consistently uses internally and in communications with shareholders.

See Rishe Deel. [D.E. 47-3]   ,r 4; Mattys Dep. [D.E. 48-2] 6-7, 51.    Additionally, Sempowich's

explanation concerning why Rishe moved the Maryland and Virginia territories out of the Mid-

Atlantic region is speculative. Sempowich has not adduced evidence concerning the reason Tactile

moved those territories. On the contrary, the record evidence shows that Tactile moved territories

among regions based on its business interests. See Rishe Deel. [D.E. 47-3] ff 28-30; Sempowich

Dep. [D.E. 48-1] 10-11; Rishe Dep. [D.E. 48-4] 43-44, 59. Accordingly, even viewing the evidence

in a light most favorable to Sempowich, no rational jury could find that Tactile' s expectations were

illegitimate. See Premier Prop. Mgmt., 793 F. App'x at 179; Warcb, 435 F.3d at 518; Addison, 47

F. Supp. 3d at 420.

       Even viewing the evidence in the light most favorable to Sempowich, no rational jury could

find that Sempowich was meeting Tactile' s legitimate expectations of employment as regional sales


                                                 36

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 36 of 50
manager at the time of the transfer of the duties to Seeling, the proposed new position for

Sempowich, and the ultimate termination of Sempowich' s employment when she declined the new

position. Thus, the court grants summary judgment to Tactile concerning Sempowich's Title VII

sex discrimination and sex-plus-age discrimination claims.

       Alternatively, even viewing the evidence in a light most favorable to Sempowich, no rational

jury could find that Tactile' s reasons for its employment decisions were pretexts for discrimination

based on sex or age. Tactile' s explanation for reassigning the Mid-Atlantic region from Sempowich

to Seeling-poor performance due to Sempowich's failures to achieve Tactile's goals for hiring and

tumover-romports with Sempowich' s 2015 and 2016 performance reviews, the third-quarter 2017

business plan Sempowich created, Rishe' s communications with Sempowich concerning hiring in

the Washington, D. C. area in 2017, Rishe' s communication concerning closing the "gap" in growth

in the Mid-Atlantic region in 2017, and Sempowich's comments to Rishe during the phone call in

February 2018. See [D.E. 62-12, 63-5, 63-8]. Tactile' s explanation also comports with the metrics

Tactile used to evaluate growth of its regions, and that the Mid-Atlantic region grew at a slower pace

both than projected and than other Tactile regions. See [D.E. 73-1, 73-2]. This consistency, coupled

with contemporaneous documentation by both Tactile and Sempowich, is strong evidence that

Tactile's reasons for reassigning the Mid-Atlantic region were not pretexutal. See Nnadozie v.

ManorCare Health Servs.• Inc., 792 F. App'x 260,263 (4th Cir. 2019) (per curiam) (unpublished);

Johnson v. Edward D. Jones & Co., 771 F. App'x 342, 342 (4th Cir. 2019) (per curiam)

(unpublished); Russel v. Harlow, 771 F. App'x 206, 207 (4th Cir.2019) (per curiam) (unpublished);

Anderson v. Discovery Commc'ns, LLC, 517 F. App'x 190, 196 (4th Cir. 2013) (per curiam)

(unpublished); Mascone v. Am. Physical Soc., Inc., 404 F. App'x 762, 764 (4th Cir. 2010) (per

curiam) (unpublished); Brown v. Marriot Int'l. Inc., 330 F. App'x 27, 27-28 (4th Cir. 2009) (per

curiam) (unpublished); Baldwin v. Englang, 137 F. App'x 561, 564 (4th Cir. 2005) (per curiam)

(unpublished).

                                                 37

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 37 of 50
       In opposition, Sempowich makes two arguments. First, Sempowich asserts that Tactile' s

decision to reassign the Mid-Atlantic region to Seeling was part ofRishe's plan to promote Seeling

to the area director position, and that Rishe's plan comports with Rishe's ''pattern of sex-based

double standards." See [D.E. 103] 22-26. Second, as discussed, Sempowich asserts that Tactile's

stated reasons for reassigning the Mid-Atlantic region-poor growth in the region due to slow hiring

and increased turnover-are false. See id. at 27-35.

       Even viewing the evidence in a light most favorable to Sempowich, no rational jury could

infer that the alleged sex-based preferences at Tactile were connected to Rishe' s decision to reassign

the Mid-Atlantic territory from Sempowich to Seeling. On the contrary, Sempowich's argument

invites the court to speculate that Rishe favored the male employees at Tactile over the female

employees in each decision he made. The record, however, belies such speculation. For example,

Rishe approved rehiring Sempowich, promoted her, and recommended her for the head and neck

position. Cf. Taylor v. Virginia Union Univ., 193 F.3d 219, 231 (4th Cir. 1999) (en bane)

(discussing same-actor inference); Proud v. Stone, 945 F.2d 796, 797-98 (4th Cir. 1991) (same).

Moreover, the first Tactile employee to hold the area director position was a woman: Jackie

Gorham. See Folkes Dep. [D.E. 48-3] 5; Rishe Dep. [D.E. 48-4] 49-50. Tactile promoted

Sempowich to the regional sales manager position by taking territory from an existing region that

a male Tactile employee directed. See Rishe Deel. [D.E. 47-3] 131; RisheDep. [D.E. 48-4] 43-44.

Tactile also terminated the employment of a male regional sales manager and replaced him with

Karin Duprey. See Watt Deel. [D.E. 47-5] 111; [D.E. 65-8] 10. Accordingly, the court declines

Sempowich's invitation to speculate that the alleged sex-based preferences she identifies are

connected to Rishe's decision to reassign the duties of the Mid-Atlantic region. See Eke v.

CaridianBCT. Inc., 490 F. App'x 156, 167-68 (10th Cir. 2012) (per curiam) (unpublished); Farrell

v. Butler Univ., 421 F.3d 609, 614-15 (7th Cir. 2005); Meier v. Shawnee Mission Med. Ctr.. Inc.,

No. 18-CV-2368-JWL, 2019 WL 4537264, at *6 (D. Kan. Sept. 19, 2019); Bucek v. Gallagher


                                                  38

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 38 of 50
Bassett Servs., Inc., No. 16-CV-1344 (KMK), 2018 WL 1609334, at *13-14 (S.D.N.Y. Mar. 29,

2018) (unpublished) (collecting cases).

       In opposition, Sempowich cites Corti v. Storage Technology Com., 199 F.3d 1326, 1999 WL

978887 (4th Cir. 1999) (unpublished table opinion}, and argues that the testimony of female peers

at Tactile concerning an alleged "sexist environment," coupled with Sempowich's success as a

regional sales manag~ compared to male counterparts, creates a jury question on pretext. See [D.E.

103] 26. Corti, however, does not help Sempowich. In Corti, the Fourth Circuit held that individual

statements from female employees (including allegations of sexual harassment), a "history of failing

to hire and retain women and other minorities," and the defendant company's choice to "substantially

ignore profitability in its decision making regarding its sales force" together with the company's

failure to provide evidence concerning its employee evaluation process created a material dispute

concerning pretext. See Corti, 1999 WL 978887, at *2-3. Not so here. As discussed, Tactile has

hired and retained female candidates to the regional sales manager and area director positions, has

evaluated sales growth and performance in making decisions to promote or retain regional sales

managers, and has provided voluminous evidence concerning its evaluation processes. See Rishe

Deel. [D.E. 47-3] 14; Mattys Dep. [D.E. 48-2] 6--7, 51; Rishe Dep. [D.E. 48-4] 49--50; [D.E. 65-8]

10; [D.E. 73-1]; [D.E. 73-2] . Even assuming that the testimony Sempowich cites from former

female Tactile employees was of the same character of that in Corti (which it is not}, the Corti court

carefully noted that the collective evidence described above created a jury question on pretext, not

any one fact. Not so here. Accordingly, the court rejects Sempowich' s argument concerning Corti.

       As for Sempowich' s arguments concerning Rishe's decision to promote Seeling, even viewed

in a light most favorable to Sempowich, no rational jury could find that Rishe' s actions demonstrate

that Tactile's stated reasons for reassigning the duties of the Mid-Atlantic region were pretexts for

discriminating against Sempowich based on sex. On the contrary, Mattys' s testimony makes clear

that one employment decision (i.e., the reassignment of the Mid-Atlantic territories) could have

                                                 39

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 39 of 50
occurred without the other (i.e., Seeling's promotion). [D.E. 139-10] 12-13. Sempowich makes

much of Rishe' s "contemporaneous email communications and testimony regarding the decision-

making timeline." [D.E. 103] 22. Even ifthe court assumes that Rishe' s emails to Seeling concerned

his promotion to area director, Sempowich does not cite record evidence that connects those email

conversations to Tactile's decision to reassign the Mid-Atlantic territories. See [D.E. 107-7]. Nor

does the record evidence reveal a connection between Rishe's emails to Seeling, and Rishe's

conversations with Mattys and Folkes during the fall 2017 budgeting cycle. Rather, to make both

connections, Sempowich weaves a web ofinferences to arrive at her ultimate speculation concerning

Rishe' s motives for reassigning the duties ofthe Mid-Atlantic territory and promoting Seeling. Such

inferences and ''mere speculation" do not create a genuine issue of material fact concerning pretext.

See Othenec Ltd. v. Phelan, 526 F.3d 135, 140 (4th Cir. 2008); Beale, 769 F.2d at 214. Moreover,

Sempowich's arguments ask the court to discern. the propriety ofTactile's employment decisions.

See,~, Westinghouse, 406 F.3d at 272; DeJarnette, 133 F.3d at 299. But this court may only

analyze whether those decisions, and the explanations concerning such decisions, mask

discriminatory motives. See Hux, 451 F.3d at 315 ("Duty-bound though we are to examine

employment decisions for unlawful discrimination, we are not cloaked with the authority to strip

employers of their basic business responsibilities."). They do not.

       As for Sempowich's arguments concerning the untruthfulness of Tactile's proffered

explanation for reassigning the Mid-Atlantic region, the court rejects Sempowich' s arguments. As

discussed, Sempowich' s argument that Rishe "set [her] up for failure" by moving the Maryland and

Virginia territories out of the Mid-Atlantic region is speculative. The reassignment of those

territories occurred at the end of 2016, well before Rishe and Tactile management began discussions

to reassign the Mid-Atlantic territory. Moreover, Tactile moved territories among its regions based

on business needs. Even viewing the record in a light most favorable to Sempowich, Sempowich




                                                 40

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 40 of 50
does not identify record evidence demonstrating another reason for such a move. And, as discussed,

the court cannot speculate on such a motive. See Phelan, 526 F.3d at 140; Beale, 769 F.3d at 214.

       As for Sempowich's argument concerning Tactile's growth measures and its treatment of

''male and female regional sales managers," the Tactile employees she identifies were not similarly

situated. Cf. Haynes, 922 F.3d at 224. Moreover, Sempowich's argument (again) invites the court

to discern the reasons for its employment decisions. This court (again) must decline that invitation.

See,~. Hux, 451 F.3d at 315-18; Westinghouse, 406 F.3d at 272; DeJarnette, 133 F.3d at 299.

And even if the court were to consider the comparisons, Sempowich fails to demonstrate the

circumstances surrounding the employment decisions she identifies such that the court could,

without speculating, determine the role year-over-year growth played in Tactile's individual

decisions. See Laing v. Fed. Express Corp., 703 F.3d 713, 721 (4th Cir. 2013); King, 328 F.3d at

151-52.

       As for Sempowich' s arguments concerning recruiting, the employees and regions she

identifies were not similarly situated. See Laing. 703 F.3d at 721; King. 328 F.3d at 151-52.

Moreover, although Sempowich did not "control the recruiting process," she played a role in that

process and admitted, in conversation with Rishe and in her fall 2017 performance report, that

recruiting was an issue in the Mid-Atlantic region. See Sempowich Dep. [D.E. 48-1] 53; [D.E. 63-

4]; [D.E. 63-8]. Furthermore, Sempowich's arguments concerning Rishe's email on February 9,

2018, to "get on the record," even viewing the facts in a light most favorable, do not rise above

speculation. See Phelan, 526 F.3d at 140; Beale, 769 F.3d at 214.

       As for Sempowich's arguments concerning employee turnover, they do not directly address

Tactile's stated reason for reassigning the duties of the Mid-Atlantic region (i.e., poor sales growth

due to unsatisfactory hiring and turnover).      Rather, Sempowich argues that various factors

demonstrate turnover was either not attributable to Sempowich, inconsistent with past evaluations,

or due to factors beyond her control. See [D.E. 103] 33-35. Those arguments do not tend to show


                                                 41

          Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 41 of 50
that Tactile' s stated reason -tum.over-was false. Instead, Sempowich' s arguments merely attempt

to disclaim a role in the Mid-Atlantic region's tum.over of employees. That discussion, however,

is a core business dispute that does not bear on the Title VII analysis. See, e.g., Hux, 451 F.3d at

315-18; Westinghouse, 406 F.3dat272; DeJarnette, 133 F.3dat299. Accordingly, the court grants

summaryjudgment to Tactile concerning Sempowich's sex and sex plus age Title VII discrimination

claims.

                                                   2.
          As for Sempowich's retaliation claim, Sempowich must prove that (1) she engaged in a

protected activity under Title VII, (2) her employer took action against her that a reasonable

employee would find materially adverse, and (3) her employer took the adverse action because of

the protected activity. See DeMasters v. Carillon Clinic, 796 F.3d 409,416 (4th Cir. 2015); Boyer-

Libero v. Fontainbleau Cotp., 786 F.3d 264, 281 (4th Cir. 2015) (en bane); Balas v. Huntington

Ingalls Indus., Inc., 711 F.3d 401,410 (4th Cir. 2013); see also Burlington N. & Santa Fe Ry. Co.

v. White, 548 U.S. 53, 67-70 (2006). "Retaliation claims ... require the employee to show that

retaliation was a but-for cause of a challenged adverse employment action." Guessous v. Fairview

Prop. Inv., LLC, 828 F .3d 208, 217 (4th Cir. 2016) (citation and quotation omitted); see Nassar, 570

U.S. at 350. ''Naked allegations ofa causal connection between plaintiff's protected activity and the

alleged retaliation do not state a plausible Title VII claim." Huckelba v. Deering.No. 5:16-CV-247-

D, 2016 WL 6082032 at •3 (E.D.N.C. Oct. 17, 2016) (unpublished). Furthermore, the employee

must demonstrate temporal proximity between the alleged retaliation and the protected activity. See

Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273, 274 (2001) (per curiam); Hooven-Lewis v.

Caldera,249F.3d259,278 (4th Cir. 2001); Brownv. Wak:eCey. Gov., No. 5:16-CV-806,2017WL

2982971, at •4 (E.D.N.C. July 12, 2017) (unpublished); Huckelba, 2016 WL 6082032, at *4.

          For purposes of Sempowich' s Title VII retaliation claim, the court assumes without deciding

that Sempowich's complaints concerning age and sex discrimination on February 22, 2018, to


                                                  42

           Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 42 of 50
Tactile' s Human Resources department constitute protected activity under Title VII, and the end of

Sempowich's employment with Tactile on March 30, 2018, was an adverse employment action.

Nonetheless, even viewing the evidence in a light most favorable to Sempowich, no rational jury

could find that Tactile's termination of Sempowich's employment was because of Sempowich's

complaints on February 22, 2018. Rishe communicated Tactile's decision to reassign the duties of

the Mid-Atlantic region and offer Sempowich the head and neck position on February 12, 2018, ten

days before Sempowich's protected activity. See Sempowich Dep. [D.E. 48-1] 6~6; Rishe Dep.

[D.E. 48-4] 68. During the remainder of February and into March, Tactile encouraged Sempowich

to take the head and neck position and adjusted certain aspects ofthe position to meet Sempowich's

demands. See SempowichDep. [D.E. 48-1] 74, 89-92; Mattys Dep. [D.E. 48-2] 47-55; [D.E. 63-

18]; [D.E. 64-7] . Moreover, Sempowich was aware that Folkes provided a deadline of March 30,

2018, for her to accept the offer. See Sempowich Dep. [D.E. 48-1] 107-08. Sempowich does not

point to any action of Tactile, from the day Rishe communicated the reassignment to her to the

termination of her employment, that is causally connected to her complaints on February 22, 2018.

See Nassar, 570 U.S. at 350; Guessous, 828 F.3d at 217; Huckelba, 2016 WL 6082032, at •3; cf.

[D.E. 103] 35.

       In opposition, Sempowich argues that the temporal proximity of complaint to termination,

alone, is sufficient to demonstrate a causal connection. See [D.E. 103] 35. In support, she cites

Foster v. Universicy of Macyland-Eastem Shore, 787 F.3d 243, 248 (4th Cir. 2015), and King v.

Rumsfeld, 328 F.3d 145, 151 & n.5 (4th Cir. 2003). See [D.E. 103] 35. Neither case, however,

supports Sempowich. In Foster, the Fourth Circuit considered temporal proximity in the context of

other facts that tended to show a causal connection. See Foster, 787 F.3d at 253 ("Taken together,

this evidence is sufficient to create a jury question regarding the causation prong of the prima facie

case." (emphasis added)). In King, the Fourth Circuit emphasiz.ed that plaintiff demonstrated

causation "in the context of [the] particular employment situation"; specifically, in light of


                                                 43

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 43 of 50
defendant's ongoing performance reviews of plaintiff and the ''natural decision point'' for

employment decisions coming at the end of the year. King. 328 F.3d at 151 n.5. In contrast, as

discussed, Sempowich was on notice that Tactile reassigned the Mid-Atlantic region and had offered

her the head and neck position before Sempowich complained. And Sempowich' s employment with

Tactile ended when she did not accept the reassignment. Thus, the record in case does not support

an inference ofcausation based on temporal proximity alone. Accordingly, the court grants summary

judgment to Tactile concerning Sempowich' s Title VIl retaliation claim.

                                                  3.
       As for Sempowich' s claim under the EPA, 29 U.S.C. § 206(d)(l) states:

       No employer . .. shall discriminate . . . between employees on the basis of sex by
       paying wages to employees ... at a rate less than the rate at which he pays wages to
       employees of the opposite sex ... for equal work on jobs the performance of which
       requires equal skill, effort, and responsibility, and which are performed under similar
       working conditions, except where such payment is made pursuant to (i) a seniority
       system; (ii) a merit system; (iii) a system which measures earnings by quantity or
       quality of production; or (iv) a differential based on any other factor other than sex.

29 U.S.C. § 206(d)(l). To demonstrate aprimafacie case under the EPA, plaintiff must show: (1)

the employer paid higher wages to an employee of the sex opposite of plaintiff; (2) the plaintiff and

comparator employee performed work that required equal skill, effort, and responsibilities; and (3)

plaintiff and comparator employee performed that work under similar working conditions. See

ComjngGlass Worksv. Brennan,417U.S. 188,195 (1974); Evansv. Int'lPaperCo., 936F.3d 183,

196 (4th Cir. 2019); Spencerv. Virginia State Univ., 919 F.3d 199,203 (4th Cir. 2019); U.S. Equal

Emp. Opportunity Comm'n v. Macyland Ins. Admin., 879 F.3d 114, 120 (4th Cir. 2018); Brinkley-

Obu v. Hughes Training. Inc., 36 F.3d 336,343 (4th Cir. 1994). "This initial showing permits an

inference that a pay disparity was based on sex discrimination," even if plaintiff cannot demonstrate

the employer acted with discriminatory intent. Spencer, 919 F .3d at 203; see Macyland Ins. Admin.,

879 F .3d at 120. If plaintiff demonstrates her prima facie case, the burden shifts to the employer to

show that the pay differential ''was based on a factor other than sex," and ''that the proffered reason


                                                  44

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 44 of 50
did in fact explain the wage disparity, not merely that it could." Spencer, 919 F.3d at 203; see

Maryland Ins. Admin., 879 F.3d at 120.

       Both parties consider Seeling an appropriate comparator and focus only on Seeling. See

[D.E. 103] 36; [D.E. 143] 27-30; [D.E. 137] 10. Thus, the court assumes without deciding that

Seeling is a comparator for purposes of Sempowich' s EPA claim and, accordingly, that Sempowich

satisfies the second and third elements of her prima facie case. The court also assumes without

deciding that Tactile is an employer under the EPA. See 29 U.S.C. § 203(d).

       In seeking ~nmmary judgment, Tactile argues that Sempowich earned more than Seeling in

total compensation (i.e., base salary plus commissions) in 2016 and 2017, and from 2015 to 2017.

See [D.E. 143] 28--29. Thus, Tactile contends that Sempowich has failed to establish a prima facie

case under the EPA. See id. Alternatively, Tactile argues that any difference from Seeling in

amount paid to Sempowich was due to salary history of both, that Seeling was hired from another

company while Sempowich was promoted from within, and Seeling had more sales experience than

Sempowich at the time of hire. See id. at 29-31.

       The EPA does not define ''wages." The Equal Employment Opportunity Commission

("E.E.O.C"), however, has:

       Under the EPA, the term ''wages" generally includes all payments made to [or on
       behalf of] an employee as remuneration for employment. The term includes all forms
       of compensation irrespective of the time of payment, whether paid periodically or
       deferred until a later date, and whether called wages, salary, profit sharing, expense
       account, monthly minimum, bonus, uniform cleaning allowance, hotel
       accommodations, use of company car, gasoline allowance, or some other name.

29 C.F.R. § 1620.10. Several district courts have implicitly or explicitly adopted the E.E.O.C.'s

definition. See Gallaher v. Kleinwort Benson Gov't Secs.• Inc., 698 F. Supp. 1401, 1403--05 (N.D.

ID. 1988) (counting as ''wages" plaintiff's base salary plus bonus); E.E.O.C. v. Altmeyer's Home

Stores. Inc., 672 F. Supp. 201,214 (W.D. Pa 1987) (counting as ''wages" plaintiff's ''base salary and

bonus, commission, and overrides"), as amend~ 698 F. Supp. 594 (W.D. Pa 1988).



                                                 45

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 45 of 50
       This court applies the E.E.O.C.'s definition of ''wages" to Sempowich's EPA claim. Not

only does the E.E.O.C. 's definition of ''wages" comport with the text of section 206(d)(l ), it also

comports with the Supreme Court and Fourth Circuit's recitation of the elements of an EPA claim.

See Corning Glass Works, 417 U.S. at 195; Spencer, 919 F.3d at 203; Evans, 936 F.3d at 196;

Maryland Ins. Adm.in., 879 F.3d at 120; Brinkley-Obµ, 36 F.3d at 343. As applied, no rational jury

could find that Tactile paid higher wages to Seeling than it did to Sempowich. From 2015 to 2017,

Seeling made approximately $743,000 in base salary and commissions.               Sempowich made

approximately $806,000. See [D.E. 49] 13.11

       In opposition, Sempowich argues that the court should ignore incentive compensation when

comparing her wages to those ofhercomparator. See [D.E. 103] 37. Sempowich then cites Keziah

v. W.M. Brown& Son.Inc., 888 F.2d322, 325 (4th Cir. 1989), andarguesthat"[t]heFourthCircuit

and other courts have previously disregarded production-based incentives, such as sales

commissions, when conducting an EPA analysis for sales personnel." [D.E. 103] 37. Sempowich

asserts that holding otherwise ''would frustrate the EPA's broad remedial purpose" by requiring

harder work for commissioned employees with lower base salaries to achieve equal pay. See id.

       Keziah is distinguishable. In Keziah, the employer asserted that the higher, set amount paid

to a male employee was a draw on future commissions earned from sales the company expected that

male employee to make. Thus, the employer argued that the female plaintiff's lower, set amount of

wages, was due to the employer's lower expectations for her sales as compared to the male

employee. Moreover, the employer asserted that the commission rate for both was the same. See

Keziah, 888 F .2d at 324--25. In Keziah, the Fourth Circuit rejected the employer's claim and found


       11
          Sempowich disputes the amount of incentive stock options ("IS Os") and restricted stock
units ("RSUs") that she and Seeling earned from 2015 to 2017. See [D.E. 104] ,r 379. Sempowich
concedes that Tactile granted both the same amount of RSUs in 2017. See id. Ultimately, the
dispute is not material. See Hux, 451 F.3d at 315. Sempowich's objection disputes only
compensation Tactile claims it paid her, and she does not assert that Seeling received any other form
of compensation not accounted for in the court's calculations.

                                                 46

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 46 of 50
that both the female plaintiff's and male employee's salaries were guaranteed (i.e., the salaries were

"base salaries"). See id. at 325. Furthermore, in Keziah, neither party presented evidence of

amounts plaintiff or the male employee earned in addition to the set, base salaries. Accordingly, in

Keziah, the Fourth Circuit did not draw the distinction on which Sempowich relies-specifically,

that a court should consider base salary and commissions separately (or not at all) when determining

''wages" under the EPA. The other cases Sempowich cites are not binding on this court and do not

support Sempowich's argument. See Scott v. Sulzer Carbomedics, Inc., 141 F. Supp. 2d 154,

168-69, 176-77 (D. Mass.2001);Meldrumv.RPM,Inc.,No.1:93-CV-756, 1994 U.S.Dist.LEXIS

10493, at *16-17 (W.D. Mich. June 3, 1994) (unpublished). Thus, even viewing the record in the

light most favorable to Sempowich, Sempowich fails to demonstrate a prima facie claim under the

EPA. and the court grants summary judgment to Tactile concerning Sempowich's EPA claim.

                                                  4.
       Sempowich alleges a wrongful discharge claim against Tactile under North Carolina law.

Under North Carolina law, an employer generally may terminate an at-will employee for any reason.

Gamer v. Rentenbach Constructors Inc., 350 N.C. 567, 568-72, 515 S.E.2d 438, 439-41 (1999).

North Carolina recognizes a narrow exception to that general rule if an employee's termination

violatesNorthCarolinapublicpolicy. See,~ Whittv. Harris Teeter, Inc., 359N.C. 625,625,614

S.E.2d 531, 532 (2005) (per curiam) (adopting dissenting opinion at 165 N.C. App. 32, 43-50, 598

S.E.2d 151, 159-63 (2004) (McCullough, J., dissenting)); Gamer, 350 N.C. at 568-72, 515 S.E.2d

at 439-41; Amos v. Oakdale Knitting Co., 331 N.C. 348, 350-54, 416 S.E.2d 166, 167-70 (1992);

Coman v. Thomas Mfg. Co., 325 N.C. 172, 176-78, 381 S.E.2d 445, 447-49 (1989). To prove a

claim of wrongful discharge in violation of North Carolina public policy, a plaintiff must identify

and rely upon a specific North Carolina statute or North Carolina constitutional provision stating

North Carolina's public policy. See Gamer, 350N.C. at 568-72, 515 S.E.2dat439-41;Amos, 331

N.C. at 350-54, 416 S.E.2d at 167-70; Coman, 325 N.C. at 176, 381 S.E.2d at 447; Home v.


                                                 47

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 47 of 50
Cumberland C1y. Hosp. Sys., Inc., 228 N.C. App. 142, 146, 746 S.E.2d 13, 17-19 (2013); Gillis v.

Montgomezy C1y. Sheriff's Dep't, 191 N.C. App. 377, 379-81, 663 S.E.2d 447, 449-50 (2008);

Whitingv. Wolfson Casing Cor,p., 173 N.C. App. 218,222,618 S.E.2d 750, 753 (2005); Considine

v. CompassGtp. USA, Inc., 145N.C. App. 314,321,551 S.E.2d 179, 184, aff'd, 354 N.C. 568,557

S.E.2d 528 (2001) (per curiam.).

       Sempowich relies on N.C. Gen. Stat. § 143-422.2 as the source of North Carolina's public

policy.12 Sempowich contends that Tactile terminated her employment because of her sex, because

of her age, and in retaliation of complaints about sex discrimination.

       Section 143-422.2 does not create a private right of action for retaliation or provide a source

of public policy concerning retaliation. See, ~ . Whitt, 359 N.C. at 625, 614 S.E.2d at 532;

McLean v. Patten Cmcys., Inc., 332 F.3d 714, 719 (4th Cir. 2003); Swann v. Source One Staffing

Sols., 778 F. Supp. 2d 611, 622-23 (E.D.N.C. 2011); Haley v. Wal-Mart Stores E., L.P., No. 5:07-

CV-219-D, 2008 WL 5069073, at *4 (E.D.N.C. Nov. 17, 2008) (unpublished); Bratcher v. Pharm.

Prod. Dev., Inc., 545 F. Supp. 2d 533,544 (E.D.N.C. 2008); Efird v. Riley. 342 F. Supp. 2d413, 428

(M.D.N.C. 2004); Stout v. Kimberly Clark Cor,p .• 201 F. Supp. 2d 593, 607 (M.D.N.C. 2002);

Bradley v. CMI Indus., Inc., 17 F. Supp. 2d 491, 499 (W.D.N.C. 1998). Accordingly, the court




       12
            N.C. Gen. Stat. § 143-422.2 states:

       (a) It is the public policy of this State to protect and safeguard the right and
       opportunity of all persons to seek, obtain and hold employment without
       discrimination or abridgement on account of race, religion, color, national origin,
       age, sex or handicap by employers which regularly employ 15 or more employees.

       (b) It is recognized that the practice of denying employment opportunity and
       discriminating in the terms of employment foments domestic strife and unrest,
       deprives the State of the fullest utilization of its capacities for advancement and
       development, ap.d substantially and adversely affects the interests of employees,
       employers, and the public in general.


                                                  48

            Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 48 of 50
grants summary judgment to Tactile to the extent Sempowich asserts a retaliation claim under North

Carolina law.

       AB for Sempowich's wrongful discharge claim based on sex or age, it fails for the same

reason that her Title VII claims fail. See Henson v. Liggett Grp .. Inc., 61 F.3d 270,277 (4th Cir.

1995); Coleman v. Altec, Inc., No. 5:16-CV-954-D, 2018 WL 4289610, at *7 (E.D.N.C. Sept. 7,

2018) (unpublished); Ricketts v. Logics, LLC, No. 5:15-CV-293-D, 2017 WL 4293406, at *8

(E.D.N.C. Sept. 27, 2017); Wood v. Town of Warsaw, 914 F. Supp. 2d 735, 744 (E.D.N.C. 2012);

McDougal-Wilson, 427 F. Supp 2d at 621. No rational jury could find that Sempowich was

terminated from her employment because of her sex or age. Accordingly, the court grants Tactile's

summary judgment on Sempowich's wrongful discharge claim under North Carolina law.

                                                 B.
       Sempowich moved for partial 1mmmary judgment on certain Tactile defenses and to strike

Tactile's response to Sempowich's statement of material facts concerning that motion. See [D.E.

34, 127]. In light ofthis court's conclusions about Tactile' s motion for summary judgment, the court

dismisses as moot both motions.

                                                IV.

       In sum, the court the court GRANTS defendant's motion for summary judgment [D.E. 41],

GRANTS defendant's motion to strike plaintiffexpert Berry's report [D.E. 44], GRANTS plaintiff's

motion for leave to file exhibits [D.E. 115], DENIES plaintiff's motions for sanctions or in the

alternative to strike [D.E. 24], to exclude opinion testimony of defense expert Cowhey [D.E. 30],

and to strike defendant's statement of material facts [D.E. 90], and DISMISSES as moot plaintiff's

motion for partial summary judgment [D.E. 34] and motion to strike defendant's responsive

statement of material facts [D.E. 127]. Defendant may file a motion for costs in accordance with the

Federal Rules of Civil Procedure and this court's local rules. The clerk shall close the case.




                                                 49

         Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 49 of 50
SO ORDERED. This   2-3 day of October 2020.


                                              JSC.DEVERID
                                              United States District Judge




                                   so
 Case 5:18-cv-00488-D Document 189 Filed 10/23/20 Page 50 of 50
